Exhibit 10.68
Operating Agreement
of
HSRE-Campus Crest IV, LLC
(a Delaware limited liability company)
DATED: AS OF JANUARY 20, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE   Page
ARTICLE 1 ORGANIZATION
    1    
1.1 Definitions and Construction
    1  
1.2 Formation
    2  
1.3 Name
    2  
1.4 Members
    2  
1.5 Registered Office and Agent
    2  
1.6 Principal Office
    2  
1.7 Term
    2  
1.8 Foreign Qualification
    2    
ARTICLE 2 PURPOSE AND POWER
    3    
2.1 Principal Purpose
    3  
2.2 Other Purposes
    3  
2.3 Pool One Properties; Additional Properties
    3  
2.4 Non-Competition and Right of First Opportunity
    3  
2.5 Powers
    4    
ARTICLE 3 CONTRIBUTIONS BY MEMBERS; FINANCING
    4    
3.1 Initial Capital Contributions
    4  
3.2 Capital Contributions for Acquisition and/or Development of Pool One
Properties and Additional Properties
    4  
3.3 Pre-Construction Funding for Development Projects, and Pre-Development
Costs; Pre-Acquisition Costs for Acquisition Properties
    4  
3.4 Funding for a Development Project
    6  
3.5 Construction Loans/Acquisition Loans for Additional Properties
    10  
3.6 Failure to Fund Required Amount
    11  
3.7 Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions
    13  
3.8 Obligations of Campus Crest Guarantor
    15  
3.9 Organizational Legal Expenses
    15  
3.10 Guaranty Loans
    16    
ARTICLE 4 DISTRIBUTIONS TO MEMBERS
    16    
4.1 Distribution of Net Cash Flow
    16  
4.2 Timing of Distributions/Prohibition against Reinvesting Proceeds
    18  
4.3 Withholding
    18  
4.4 Clawback
    18  
4.5 Other Compensation
    19  

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
ARTICLE 5 MANAGEMENT
    19    
5.1 Management of Company Affairs
    19  
5.2 Major Decisions
    22  
5.3 Property Management Agreement
    26  
5.4 Notice of Certain Developments
    26  
5.5 Annual Business Plan and Operating Budget
    26  
5.6 Development of Project
    27  
5.7 Rights of HSRE
    28  
5.8 Meetings of the Members
    28  
5.9 REIT Related Provisions
    28  
5.10 ERISA REOC Related Provisions
    29    
ARTICLE 6 TRIGGERING EVENTS; REMEDIES
    30    
6.1 Campus Crest Triggering Event
    30  
6.2 Remedies for Campus Crest Triggering Event
    31  
6.3 HSRE Triggering Event
    32  
6.4 Remedies for HSRE Triggering Event
    32  
6.5 Replacement of Campus Crest as Day-to-Day Manager; Executive Committee
Changes upon
    33  
6.6 Other Remedies for Breach
    34    
ARTICLE 7 INDEMNIFICATION
    34    
7.1 General
    34  
7.2 Insurance
    35  
7.3 Approval of Payments
    35  
7.4 Indemnification by Member
    35    
ARTICLE 8 ACCOUNTING; REPORTING
    36    
8.1 Fiscal Year
    36  
8.2 Accounting Method
    36  
8.3 Determination and Allocation of Profits and Losses
    36  
8.4 Returns
    36  
8.5 Financial Statements and Reports to Members
    36  
8.6 Books and Records
    37  
8.7 Information; Cooperation with HSRE
    37  
8.8 Banking
    38    
ARTICLE 9 SALE OF PROPERTIES; PURCHASE OPTION
    38    
9.1 Right to Initiate Sale of Properties
    38  
9.2 Initiation and Elections
    39  

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
9.3 Failure of Non-Initiating Member to Exercise Purchase Option; Marketing of
Properties
    40  
9.4 Releases; Consents
    40  
9.5 Liabilities; Indemnity
    41  
9.6 Purchase of Initiating Member Interest; Closing
    42  
9.7 Purchase of Loans
    42  
9.8 Remedies for Noncompliance
    42  
9.9 Assignees
    43  
9.10 Limitation on Competing Options
    43  
9.11 Expenses/Fees
    43    
ARTICLE 10 TRANSFER OF MEMBERSHIP INTERESTS
    43    
10.1 General Prohibition
    43  
10.2 Permitted Transfers
    43  
10.3 Involuntary Transfers
    44  
10.4 Dissolution or Termination of Members
    44  
10.5 Status of Assignor and Assignee
    44  
10.6 Admission Requirements
    45  
10.7 Effective Assignment
    45  
10.8 Cost of Admission
    46    
ARTICLE 11 DISSOLUTION
    46    
11.1 Dissolution
    46  
11.2 Events of Withdrawal
    46  
11.3 No Voluntary Withdrawal
    47    
ARTICLE 12 LIQUIDATION
    47    
12.1 Liquidation
    47  
12.2 Priority of Payment
    48  
12.3 Liquidating Distributions
    48  
12.4 No Restoration Obligation
    48  
12.5 Timing
    48  
12.6 Liquidating Reports
    49  
12.7 Certificate of Dissolution
    49    
ARTICLE 13 GENERAL PROVISIONS
    49    
13.1 Amendment
    49  
13.2 Authorized Representatives
    49  
13.3 Arbitration
    49  
13.4 Unregistered Interests
    50  
13.5 Waiver of Dissolution Rights
    51  

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

          ARTICLE   Page
13.6 Waiver of Partition Right
    51  
13.7 Waivers Generally
    51  
13.8 Notice
    51  
13.9 Other Business of Members
    52  
13.10 Partial Invalidity
    52  
13.11 Entire Agreement
    52  
13.12 Benefit
    52  
13.13 Binding Effect
    52  
13.14 Further Assurances
    53  
13.15 Headings
    53  
13.16 Governing Law
    53  
13.17 Limited Liability of Member
    53  
13.18 Counterparts
    53  
13.19 Confidential Information
    53  

EXHIBITS:
A. DEFINITIONS
B. UNITED STATES INCOME TAX MATTERS
C. LIST OF REVIEW ITEMS
D. INITIAL CAPITAL CONTRIBUTIONS
E. FUNDING CONDITIONS
F. FORM OF DEVELOPMENT AGREEMENT
G. FORM OF PROPERTY MANAGEMENT AGREEMENT
H. NON-COMPETITION AND RIGHT OF FIRST OPPORTUNITY AGREEMENT
I. FORM OF FINANCIAL STATEMENTS
J. FORM OF CONSTRUCTION STATUS REPORTS
K. FORM OF ACQUISITION BUDGET AND DEVELOPMENT BUDGET
L. FORM OF COMPLETION AND COST OVERRUN GUARANTY
M. FORM OF ADDITIONAL PROJECT SCHEDULE
N. FORM OF SERVICES AGREEMENT
O. FORM CONSTRUCTION AGREEMENT
SCHEDULES:
1. SCHEDULE OF POOL ONE PROPERTIES
2. CONTENTS OF REPORTS FOR DEVELOPMENT PROJECTS DURING CONSTRUCTION PERIOD
3. CONTENTS OF REPORTS FOR POST-CONSTRUCTION PERIOD DEVELOPMENT PROJECTS AND
ACQUISITION PROJECTS
4. EXPECTED COMPLETION DATES AND MINIMUM ANNUAL REVENUES

- iv -



--------------------------------------------------------------------------------



 



OPERATING AGREEMENT
OF
HSRE-CAMPUS CREST IV, LLC
     This OPERATING AGREEMENT (this “Agreement”) of HSRE-CAMPUS CREST IV, LLC, a
Delaware limited liability company (the “Company”) is made as of the 20th day of
January, 2011, by and between, HSRE-CAMPUS CREST IVA, LLC, a Delaware limited
liability company (“HSRE”), and CAMPUS CREST PROPERTIES, LLC, a North Carolina
limited liability company (“CAMPUS CREST”).
R E C I T A L S:
     WHEREAS, the Company is being formed to, directly or indirectly, acquire
and develop, redevelop/reposition, operate, manage, lease and sell or otherwise
dispose of student housing properties as set forth herein;
     WHEREAS, subject to the satisfaction of the conditions contained herein,
the Company intends to acquire, develop, redevelop/reposition, operate, manage,
lease and sell or otherwise dispose of the Development Projects set forth on
Schedule 1 attached hereto; and
     WHEREAS, the parties hereto desire to enter into this Agreement in order to
set forth the rights and obligations of the parties hereto with respect to the
Company.
     NOW THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties intending to be
legally bound hereby agree as follows:
ARTICLE 1
ORGANIZATION
     1.1 Definitions and Construction. Terms used in this Agreement with initial
capital letters have the meanings specified in the Recitals to this Agreement,
and in Exhibit A attached hereto. Unless the context of this Agreement otherwise
clearly requires, (a) references to the plural include the singular, and
references to the singular include the plural, (b) references to any gender
include the other genders, (c) the words “include”, “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”, (d) the term “or” has the inclusive meaning
represented by the phrase “and/or”, (e) the terms “hereof”, “herein”,
“hereunder”, “hereto” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(f) the terms “day” and “days” mean and refer to calendar day(s) and (g) the
terms “year” and “years” mean and refer to calendar year(s). Unless otherwise
set forth herein, references in this Agreement to (i) any document, instrument
or agreement (including this Agreement) (A) includes and incorporates all
exhibits, schedules and other attachments thereto, (B) includes all documents,

 



--------------------------------------------------------------------------------



 



instruments or agreements issued or executed in replacement thereof and
(C) means such document, instrument or agreement, or replacement or predecessor
thereto, as amended, modified or supplemented from time to time in accordance
with its terms and in effect at any given time, (ii) a particular Law (as
hereinafter defined) means such Law as amended, modified, supplemented or
succeeded, from time to time and in effect at any given time, and (iii) a
specific Section of a Law shall be deemed to refer also to the corresponding
provision(s) of succeeding Law. All Section and Exhibit references herein are to
Sections and Exhibits of this Agreement, unless otherwise specified. This
Agreement shall not be construed as if prepared by one of the parties hereto,
but rather according to its fair meaning as a whole, as if all parties hereto
had prepared it.
     1.2 Formation. The Company was formed on November 4, 2010, by filing the
Certificate with the Delaware Secretary of State pursuant to the Act. The rights
and obligations of the Members shall be as provided in the Act except as
otherwise expressly provided in this Agreement. The Members agree to execute
such certificates or documents and to do such filings and recordings and all
other acts, including the filing or recording of any amendments to the
Certificate and any assumed name filings in the appropriate offices in the
States of Delaware and any other applicable jurisdictions as may be required to
comply with applicable law.
     1.3 Name. The name of the Company is “HSRE-Campus Crest IV, LLC”. The
business of the Company will be conducted under such name, as well as any other
name or names as the Members may from time to time determine.
     1.4 Members. The initial Members of the Company are HSRE and Campus Crest.
No Additional Member shall be admitted except as otherwise permitted herein.
     1.5 Registered Office and Agent. The Company’s initial registered agent and
office in the State of Delaware shall be The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801. The
Company may subsequently change its registered office or registered agent in
Delaware in accordance with the Act.
     1.6 Principal Office. The Company’s principal office shall initially be at
the offices of Campus Crest located at c/o Campus Crest Group, LLC, 2100 Rexford
Road, Suite 414, Charlotte, North Carolina, 28211. The Company’s principal
office may be relocated from time to time as the Members may determine.
     1.7 Term. The Company will be effective from the date the Certificate was
filed with the Delaware Secretary of State and will continue until its
Dissolution as provided herein.
     1.8 Foreign Qualification. The Company shall make all filings and take such
other action to the extent required from time to time to do business or to have
any Subsidiaries do business in the jurisdictions where the Properties are
located.

2



--------------------------------------------------------------------------------



 



ARTICLE 2
PURPOSE AND POWER
     2.1 Principal Purpose. The business and principal purpose of the Company is
to, directly or indirectly, develop, redevelop, own, operate, manage, lease,
finance and sell or otherwise dispose of the Properties, subject to and in
accordance with the terms and conditions set forth in this Agreement.
     2.2 Other Purposes. The Company may engage in activities related or
incidental to its principal purpose. In addition, as provided in the Act, the
Company is subject to other applicable Laws which govern or limit the conduct of
a particular business or activity.
     2.3 Pool One Properties; Additional Properties. The Members intend, subject
to satisfaction of the Funding Conditions, to acquire, develop,
redevelop/reposition, operate, manage, lease and sell or otherwise dispose of
student housing properties in separate pools comprised of student housing
properties that are expected to be completed in the same school year (each, a
“Pool”), each of which shall be held, directly or indirectly, in a separate
limited liability company (each such limited liability company of which the
Company is the first, being referred to herein as a “Portfolio Company”). The
Members hereby agree that subject to satisfaction of the Funding Conditions for
each Property (including, without limitation, the Approval by HSRE of the
construction schedule for such Property), the initial pool of Properties to be
held by the Company shall consist of those Properties set forth on Schedule 1
attached hereto (the “Pool One Properties”). The Members may agree to form
subsequent Portfolio Companies, which shall continue to acquire, develop,
redevelop/reposition, operate, manage, lease and sell or otherwise dispose of
student housing properties pursuant to the terms of an operating agreement in
the form of this Agreement. Each individual Property acquired by the Company, or
by any subsequent Portfolio Company, shall be acquired in each case by a special
purpose entity that shall in turn be wholly owned by the Company or subsequent
Portfolio Company, unless otherwise agreed to by the Members. Each special
purpose entity shall be a limited liability company or limited partnership (i)
organized under the laws of the State of Delaware and qualified to transact
business in the state in which the particular property is located or
(ii) organized under the laws of the state in which the particular property is
located, unless the use of an entity formed in another jurisdiction would avoid
taxes that would otherwise be incurred by the Company or the subsequent
Portfolio Company.
     2.4 Non-Competition and Right of First Opportunity. Concurrently with the
execution of this Agreement, Campus Crest and/or its Affiliates and HSRE and/or
its Affiliates shall enter into an Amended and Restated Non-Competition and
Right of First Opportunity Agreement in the form attached hereto as Exhibit H
(the “Non-Competition and Right of First Opportunity Agreement”), under which,
among other things, HSRE and/or its Affiliates shall have the right to provide
the equity capital for certain projects proposed to be acquired or developed by
Campus Crest and its Affiliates.

3



--------------------------------------------------------------------------------



 



     2.5 Powers. The Company has all of the powers granted to a limited
liability company under the Act, as well as all powers necessary or convenient
to achieve its purposes and to further its business.
ARTICLE 3
CONTRIBUTIONS BY MEMBERS; FINANCING
     3.1 Initial Capital Contributions. Concurrent with the execution of this
Agreement, each Member shall make (or has already made prior to the date
hereof), the initial Capital Contribution in cash, set forth opposite such
Member’s name on Exhibit D. In addition to the foregoing, subject to the
satisfaction of the Funding Conditions for each Property, Campus Crest shall
assign, or cause to be assigned, to the applicable Property Owning Subsidiaries
of the Company all of its rights, title and interest in and to the lease
agreement or purchase and sale agreement for each Property and the limited
liability company or limited partnership interest in such Property Owning
Subsidiary.
     3.2 Capital Contributions for Acquisition and/or Development of Pool One
Properties and Additional Properties. In the event the Funding Conditions for a
Pool One Property (or an Additional Property) have been satisfied (or waived, in
writing, by each Member), then each Member shall be obligated to make Mandatory
Capital Contributions in an amount equal to (i) the Mandatory Capital Limit with
respect to such Property as set forth on Exhibit D (or such Additional
Property), multiplied by (ii) such Member’s Participating Percentage. Mandatory
Capital Contributions shall be funded, pari passu, in proportion to the Members’
respective Participating Percentages. Capital calls for Mandatory Capital
Contributions (“Capital Calls”) shall be made by Campus Crest, in writing,
pursuant to a written notice setting forth (in addition to other items required
under Section 3.4(d) for Development Projects): (i) the general purpose of the
Capital Call, (ii) the aggregate dollar amount of the Capital Call, and
(iii) the date on which payment shall be due (“Due Date”), which date shall be
no less than five (5) days after the date of receipt of notice of such Capital
Call. Capital Calls for the acquisition of an Additional Property shall be made
following the satisfaction of the Funding Condition for the acquisition of such
Property at such time(s) as Campus Crest shall reasonably determine is necessary
to close the applicable transaction. Capital Calls relating to Development
Projects shall be funded in accordance with Section 3.4 below. For the purposes
of confirming each Member’s respective Capital Contribution and Capital Account
balances with respect to the acquisition of an Additional Property or the
development of a Development Project, the Members hereby agree to complete and
execute an Additional Project Schedule in the form attached hereto as Exhibit M.
     3.3 Pre-Construction Funding for Development Projects, and Pre-Development
Costs; Pre-Acquisition Costs for Acquisition Properties.
     (a) Pre-Construction Funding. Prior to the satisfaction of the Funding
Conditions for a Development Project, all pre-construction costs and
expenditures (“Pre-Development Costs”) shall be funded by Campus Crest or an
Affiliate thereof, and HSRE shall not be required to contribute to the Company
any portion of such costs. Such

4



--------------------------------------------------------------------------------



 



Pre-Development Costs shall not be considered a loan or Capital Contribution to
the Company by Campus Crest or its Affiliates for any purpose hereunder, and
neither Campus Crest nor its Affiliates shall be entitled to reimbursement of
such amounts unless and until (i) HSRE has Approved such Development Project and
(ii) all Funding Conditions for such Development Project have been satisfied. In
the event the Funding Conditions are met, the Pre-Development Costs funded by
HSRE and Campus Crest shall be trued up at closing of the construction loan for
the Development Project, so that HSRE and Campus Crest each fund such
Pre-Development Costs in accordance with their respective Participating
Percentages. Within ten (10) days after the Funding Conditions for the
Development Project are satisfied (or such other date Approved by HSRE and
Campus Crest), Campus Crest shall transfer and assign (or cause to be
transferred and assigned) to the Company (or a Subsidiary thereof) one hundred
percent (100%) of the ownership interests with respect to the Development
Project held by Campus Crest and/or its Affiliates, including, without
limitation, any contractual rights with respect to the acquisition, design,
construction, development, operation, management and/or leasing of the
Development Project (collectively, the “Contributed Property Interests”). In
connection with the acquisition of such Contributed Property Interests, the
Company or Subsidiary shall assume (or take subject to) those liabilities
encumbering the Contributed Property Interests, but only to the extent Approved
by the Executive Committee.
     (b) Pre-Acquisition Costs. With regard to proposed acquisitions of
Acquisition Properties, prior to the delivery by HSRE to Campus Crest of written
notice of the approval of its investment committee of a proposed acquisition
(“IC Approval Notice”), all costs and earnest money deposits related to such
proposed acquisition (“Pre-Acquisition Costs”) shall be borne and funded by
Campus Crest or an Affiliate thereof, and neither HSRE nor the Company shall
bear any such Pre-Acquisition Costs, except as provided below. Following the
delivery of an IC Approval Notice by HSRE to Campus Crest, which notice shall
include a statement that the Pre-Acquisition Due Diligence Budget has been
Approved by HSRE, all Pre-Acquisition Costs (including those incurred prior to
the delivery of the Approval Notice and included in the Pre-Acquisition Due
Diligence Budget) shall be borne fifty percent (50%) by Campus Crest and fifty
percent (50%) by HSRE. The Members hereby agree that the expenditure of any
Pre-Acquisition Costs in excess of the applicable line item set forth in the
Pre-Acquisition Due Diligence Budget shall constitute a Major Decision requiring
the Approval of the Executive Committee. In the event HSRE delivers an IC
Approval Notice to Campus Crest with respect to a proposed acquisition, and the
Company closes on such proposed acquisition, the Pre-Acquisition Costs funded by
HSRE and Campus Crest shall be trued up at the closing of such transaction, so
that HSRE and Campus Crest each fund such Pre-Acquisition Costs in accordance
with their Participating Percentages. In the event HSRE delivers an IC Approval
Notice to Campus Crest with respect to a proposed acquisition, and the Company
does not close on such proposed acquisition, then the Company shall deliver
written notice to the Members that such transaction has been terminated
(“Acquisition Termination Notice”), which notice shall include (i) an itemized
list of the Pre-Acquisition Costs, and (ii) the amount required to be funded by
each Member to cause the Pre-Acquisition Costs to be trued up and borne in
accordance with the applicable ratio set forth in this Section 3.3(b) (i.e.,
50/50). Each Member shall

5



--------------------------------------------------------------------------------



 



be obligated to fund as a Mandatory Capital Contribution the amount owed, if
any, within four (4) Business Days after the receipt of such Acquisition
Termination Notice. Any amount funded in excess of a Member’s share of
Pre-Acquisition Costs shall be reimbursed as soon as practicable following
delivery of the Acquisition Termination Notice.
     3.4 Funding for a Development Project.
     (a) Timing/Completion Date. The Members shall be obligated to make their
respective Mandatory Capital Contributions for a Development Project when and as
called by Campus Crest in accordance with Section 3.4(d) and Section 3.4(e).
     (b) In Balance Requirement; Cost Overrun and Completion Guaranty.
     (i) Notwithstanding anything to the contrary contained in this Agreement,
HSRE shall not be required to fund a Mandatory Capital Contribution at any time
when a Development Project is not “In Balance” (as defined under the Development
Agreement) on the Due Date of such Mandatory Capital Contribution as a result of
Excess Project Costs for which Developer is responsible to fund pursuant to the
Development Agreement. The Developer and/or the Campus Crest Guarantor shall be
jointly and severally liable to fund all Cost Overruns (as determined pursuant
to and as provided in the Development Agreement and the Completion and Cost
Overrun Guaranty Agreement). Any amounts funded by the Developer and/or the
Campus Crest Guarantor for Cost Overruns or other amounts under the Development
Agreement and other amounts required to be funded by the Developer under the
Development Agreement or the Completion and Cost Overrun Guaranty, as the case
may be, shall not be reimbursed by the Company to the payor except as provided
in the Development Agreement and/or Completion and Cost Overrun Guaranty and
shall not be deemed loans to the Company or Capital Contributions for any
purpose hereunder (or under the Related Party Agreements).
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
in the event that the Developer and/or Campus Crest Guarantor fund any Cost
Overruns and the Reimbursement Conditions (as defined below) with respect to the
Reimbursement Amounts are satisfied, then Developer and/or Campus Crest
Guarantor, as applicable, shall be entitled to a reimbursement from the Company
equal to the sum of the Project Reimbursement Balances (as defined in a
Development Agreement) of all Projects in the applicable Pool (the “Pooled
Reimbursement Amount”). For the purposes hereof, the Reimbursement Conditions
shall be deemed to be satisfied upon compliance with or satisfaction of the
conditions of subsections (1) and (3) of the definition of “Reimbursement
Conditions” under a Development Agreement. The payment of the Pooled
Reimbursement Amount shall be made to the Developer and/or Campus Crest
Guarantor, as applicable, as set forth in Section 3.4(b)(iii) and
Section 4.1(a)(iii).

6



--------------------------------------------------------------------------------



 



     (iii) Any amounts funded by (A) a Construction Lender (as defined in the
Development Agreement), (B) a lender refinancing a Construction Loan or (C) a
General Contractor (as defined in a Development Agreement) that would otherwise
be used to reimburse any Final Savings (as defined in a Development Agreement)
achieved with respect to a Development Project shall be held in a separate
account (the “Excess Savings Account”) to be maintained by the applicable
Property Owning Subsidiary which owns such Development Project until the
completion of the last Development Project in the applicable Pool. To the extent
that any such amounts remain in the Excess Savings Account upon completion of
all Development Projects in such Pool and Developer is not obligated to fund any
remaining Cost Overruns (including, without limitation, Operating Deficit
Overruns (as defined in a Development Agreement)), such amounts shall be
distributed (x) first, to HSRE, in repayment of any Member Loans made by HSRE to
Campus Crest to fund Cost Overruns not otherwise funded by Campus Crest,
(y) second, to Developer and/or Campus Crest Guarantor, as applicable, to the
extent of any Pooled Reimbursement Amount that has not been previously
reimbursed, whether pursuant to Section 3.4(b)(ii) above or otherwise, and (z),
thereafter, fifty percent (50%) to HSRE and fifty percent (50%) to Campus Crest.
     (c) Application of Capital Contributions for Development Projects. Each
Member authorizes Campus Crest to apply its Mandatory Capital Contribution to
the payment of all charges, costs and expenses incurred by the Company in
connection with the construction of a Development Project, and the payment of
any fees pursuant to the Development Agreement all subject to and in accordance
with the Development Budget. Notwithstanding the foregoing, any funding for Cost
Overruns shall be applied only to the Cost Overrun which gave rise to the need
for such funds.
     (d) Funding Procedures for Development Projects. Subject to Section 3.4(e),
which requires a shorter notice and contribution period with respect to
emergency situations, not less than five (5) days prior to the Due Date for any
Capital Calls for a Development Project, as a condition of the obligation of the
Members to fund their respective Mandatory Capital Contributions, Cost Overruns
and any Required Amount (as defined herein), Campus Crest shall have delivered
to the Members the following documents and materials relating to such
disbursements:
     (i) A disbursement request executed by Campus Crest (“Request for Advance”)
specifying each Member’s Required Amount. Each Request for Advance shall
include: (i) a breakdown of any unfunded Budgeted Project Costs to which said
Required Amount relates, (ii) a breakdown of any concurrent application (i.e.,
any application made within the same construction draw cycle) of net cash
receipts of the Company, or of proceeds of the Required Amount to the payment of
unfunded Budgeted Project Costs, (iii) a good faith determination of whether the
Development Project is on schedule or if not, an estimate of any delays in the
schedule, (iv) a good faith projection, based on information then available to
Campus Crest, of future Unfunded Excess Project Costs and future

7



--------------------------------------------------------------------------------



 



unfunded Budgeted Project Costs, as applicable, and (v) a statement by Campus
Crest as to whether or not the Development Project is In Balance, including
appropriate detail and analysis, and (if the Development Project is not In
Balance) setting forth the category and amount of any amount that would need to
be made to cause the Development Project to be In Balance.
     (ii) A certification to the Members, as of the date of the applicable
request for disbursement, that: (1) the payment which is the subject of the
Request for Advance is not inconsistent with, and will be applied in accordance
with, the requirements of the Construction Loan; and (2) to the knowledge of
Campus Crest, no Event of Default, or condition or event which, with the giving
of notice or passage of time, or both, would constitute an Event of Default,
exists under the terms of this Agreement concerning the Development Project in
question or the Construction Loan (except any default thereunder that would be
cured by the application of all or any portion of the funds which are the
subject of the Request for Advance in question); and
     (iii) All relevant back-up materials to evidence the expenditures set forth
in such draw request, as reasonably requested by the Member, in writing,
including, without limitation, timesheets, invoices, disbursements, and any and
all other documents required to be delivered to the lender under the
Construction Loan as conditions to draws thereunder simultaneously with the
delivery of such documents to said lender.
     (e) Emergency Funding. Notwithstanding Section 3.2 which provides that the
Due Date for a Capital Call shall not be less than five (5) days after the date
of receipt of notice of such Capital Call, if a Request for Advance is for the
purpose of funding any amount necessary to prevent or ameliorate an emergency
that will result in substantial damage to the Development Project or bodily
injury to any Person at or about the Development Project as reasonably
determined by Campus Crest, then each Member will be required to fund its
Required Amount immediately upon receipt of the applicable disbursement request
or Capital Call notice.
     (f) Re-balancing Contributions. The Members hereby acknowledge and agree
that the expected Completion Date (the “Expected Completion Date”) and the
minimum annual revenue threshold (the “Minimum Annual Revenue”) for the Denton
Property and the Columbia Property (each, a “Tested Property”) are as set forth
on Schedule 4 attached hereto. A Tested Property shall be deemed a “Re-balancing
Property” unless and until (i) the Completion Date for such Tested Property has
occurred by the Expected Completion Date for such Tested Property and (ii) the
Tested Property has generated the Minimum Annual Revenue for such Tested
Property in any one of the three Revenue Testing School Years.
     (i) If any of the Re-balancing Properties have not met the Minimum Annual
Revenue during any of the three Revenue Testing School Years, HSRE shall have
the right, between the time period commencing September 15, 2011

8



--------------------------------------------------------------------------------



 



and ending November 30, 2014 (the “Re-balancing Contribution Period”), to
require Campus Crest to make a Capital Contribution to the Company with respect
to each Re-balancing Property (a “Re-balancing Contribution”) such that, upon
such Capital Contribution by Campus Crest, Campus Crest shall have contributed
49.9% of the total Capital Contributions invested by the Members with respect to
such Re-balancing Property. Notwithstanding anything contained in Section 4.1
hereof to the contrary, following the date of the Re-balancing Contribution, any
and all Distributions of Net Cash Flow made to the Members with respect to the
Re-balancing Property after the repayment of any Campus Crest Guaranty Loans and
Necessary Costs Loans pursuant to Section 4.1(a) or Section 4.1(b), as
applicable, shall be distributed 49.9% to Campus Crest and 50.1% to HSRE. The
Re-balancing Contribution shall be applied by the Company to pay down the loan
encumbering the Re-balancing Property; provided, however, that in the event
(x) the Re-balancing Property is encumbered by a permanent loan and (y) HSRE, in
its sole and absolute discretion, determines that a pay down of such loan (1) is
prohibited under the applicable loan documents with respect to loan encumbering
the Re-balancing Property or (2) would be cost prohibitive due to yield
maintenance or otherwise, then HSRE shall provide notice of such determination
to Campus Crest, and instead of making a Re-balancing Contribution with respect
to such Re-balancing Property in the amount set forth above, Campus Crest shall
be obligated to make a Re-balancing Contribution, which amount shall be
immediately distributed by the Company to HSRE, in an amount equal to the amount
which is necessary to cause the Participating Percentages of the Campus Crest
and HSRE to be adjusted to equal 49.9% and 50.1%, respectively, after such
amount is distributed to HSRE.
     (ii) In the event HSRE requires Campus Crest to make a Re-balancing
Contribution in accordance with Section 3.4(f)(i) above, Campus Crest shall have
the option (the “Re-balancing Purchase Option”) to purchase HSRE’s interest with
respect to such Re-balancing Property by paying HSRE the amount required to
provide HSRE with a 13% Internal Rate of Return with respect to such
Re-balancing Property. The Re-balancing Purchase Option shall be exercisable
until the earlier of (x) the initiation by either Member of the provisions of
Article 9 with respect to the Re-balancing Property or (y) the decision by the
Executive Committee to market the Re-balancing Property for sale. In the event
(A) any such Re-balancing Property, with respect to which Campus Crest has
exercised the Re-balancing Purchase Option and purchased HSRE’s interest
therein, is thereafter sold or otherwise disposed of by Campus Crest or any of
its Affiliates within one (1) year of the closing of the purchase of HSRE’s
interest in such Re-balancing Property and (B) the proceeds received by Campus
Crest (or its Affiliate, as applicable) from the sale of the Re-balancing
Property as described in clause (A) above exceed the amount of proceeds that, if
received by the Company in connection with the sale of such Re-balancing
Property, would be sufficient to provide HSRE with a 13% Internal Rate of Return
with respect to such Re-balancing Property, then Campus Crest shall (or shall
cause its Affiliate to) pay to HSRE an amount equal to the excess of: (X) the
amount HSRE would be

9



--------------------------------------------------------------------------------



 



distributed if such Re-balancing Property was sold by the Company for the
purchase price received by Campus Crest or its Affiliate, less (Y) the amount
paid to HSRE by Campus Crest in connection with the exercise of the Re-balancing
Purchase Option and buying HSRE’s interest in such Re-balancing Property.
     3.5 Construction Loans/Acquisition Loans for Additional Properties. Campus
Crest shall be responsible for obtaining, on behalf of the Company and/or the
applicable Subsidiary, a Construction Loan for each Development Project or an
Acquisition Loan for each Additional Property to be acquired by the Company for
a minimum amount (the “Minimum Loan Amount”) of sixty-five percent (65%) of the
total construction costs (including hard and soft costs, acquisition costs and
due diligence expenses) in the case of a Development Project or sixty-five
percent (65%) of the total acquisition costs (including due diligence expenses)
in the case of an Acquisition Property to be acquired by the Company, as the
case may be. In the event Campus Crest is unable to obtain a Construction Loan
or Acquisition Loan, as the case may be, in an amount at least equal to the
Minimum Loan Amount, then Campus Crest shall be responsible for making a
preferred equity investment in the applicable Property Owning Subsidiary that
will own the Development Project or Additional Property, as the case may be, in
an amount at least equal to the difference between the amount of the
Construction Loan or Acquisition Loan, as the case may be, obtained by Campus
Crest and the Minimum Loan Amount. Any such preferred equity investment made by
Campus Crest shall earn a preferred return at a rate equal to nine percent (9%)
per annum or such other rate as agreed upon by the Members. Each Construction
Loan or Acquisition Loan and any agreements and documents pertaining thereto
shall be subject to the Approval of HSRE. In the event Campus Crest is unable to
obtain a non-recourse Construction Loan or Acquisition Loan with the foregoing
terms, Campus Crest shall, subject to the Approval of HSRE (which consent may
not be unreasonably conditioned, delayed or withheld), cause Campus Crest to
guaranty repayment of such loan and/or any other obligations imposed by the
lender. HSRE hereby agrees that in the event a lender to one or more of the
Subsidiaries requests Campus Crest or one or more of its Affiliates to
(i) guaranty the obligations of such Subsidiary under any hazardous substance or
environmental indemnification agreement Approved by HSRE (“Hazardous Substance
Indemnification Agreement”), (ii) guaranty non-recourse carve outs
(“Non-Recourse Carve Out Guaranty”) and/or (iii) guaranty the completion of a
Development Project or payment or performance of the applicable Construction
Loan (“Payment and Performance Guaranty”), the indemnification provisions of
Article 7 shall apply in the case of any loss suffered by Campus Crest or any
Affiliate thereof under (A) such Hazardous Substance Indemnification Agreement,
(B) such Non-Recourse Carve Out Guaranty and (C) to the extent not arising as a
result of a Cost Overrun, the Payment and Performance Guaranty; unless, with
respect to clauses (A) and (B), such loss was suffered through the unilateral
acts or omissions of Campus Crest or its Affiliates, without the consent or
concurrence of HSRE and with respect to clause (C), such loss was suffered
through a material breach of the Development Agreement or any other Triggering
Event of Campus Crest, in which case the indemnification provisions of Article 7
shall not apply. Notwithstanding anything to the contrary herein, with respect
to the indemnification contemplated in the immediately preceding sentence, the
Company shall only be obligated to indemnify Campus Crest from the assets of the
Company and the applicable Property Owning Subsidiary that specifically relate
to the Property giving rise to the resulting loss, and Campus Crest shall not be
entitled to indemnification from any other assets or Property

10



--------------------------------------------------------------------------------



 



Owning Subsidiaries of the Company, nor are the Members obligated to make any
Capital Contributions to fund any such indemnification. HSRE will not be
personally liable for any portion of any such Acquisition Loan or Construction
Loan (or any subsequent takeout financing).
     3.6 Failure to Fund Required Amount.
     (a) Failure to Fund. If any Member (a “Defaulting Member”) fails to fund,
in full, any amount required to be funded pursuant to Sections 3.2, 3.3, 3.4(a)
and 4.4 hereof (each, a “Required Amount”), by the required Due Date, any Member
that has fully funded its Required Amount (the “Contributing Member”) by the
required Due Date shall have the right, but shall not be obligated, to fund the
Defaulting Member’s Required Amount that was not funded (the “Default Amount”),
and shall have the right to exercise remedies, as set forth below.
     (b) Member Loans. The Contributing Member may fund all or any portion of
the Default Amount as a “Member Loan,” which shall be treated as loaned by the
Contributing Member to the Defaulting Member, and in turn, contributed by the
Defaulting Member to the Company. Any such Member Loan shall bear interest at an
annual rate of which is the higher of (i) fourteen percent (14%) per annum or
(ii) five hundred (500) basis points over the Prime Rate, adjusting when and as
the Prime Rate adjusts. Until such time as a Member Loan has been repaid in full
by the Defaulting Member, all Distributions pursuant to this Agreement that
would otherwise be paid to the Defaulting Member shall instead be paid directly
to the Contributing Member. The amount paid to the Contributing Member pursuant
to the preceding sentence shall be deemed to have first been distributed by the
Company to the Defaulting Member pursuant to this Agreement, and then paid by
the Defaulting Member to the Contributing Member, and shall be applied first
against accrued but unpaid interest owing with respect to the Member Loan and
then in reduction of the principal balance thereof. Each Member Loan shall be
due and payable in full upon the earlier of one (1) year from the date advanced
or the dissolution of the Company.
     (c) Security for Member Loan. Until such time as a Member Loan has been
repaid in full by the Defaulting Member, all Distributions pursuant to this
Agreement that would otherwise be paid to the Defaulting Member shall instead be
paid directly to the Contributing Member. Such amounts shall be deemed
distributed by the Company to the Defaulting Member pursuant to this Agreement
and then paid by the Defaulting Member to the Contributing Member and shall be
applied first against accrued but unpaid interest owing with respect to the
Member Loan and then in reduction of the principal balance thereof. In order to
secure the repayment of any and all Member Loans made on behalf of a Defaulting
Member, the Defaulting Member hereby grants a security interest in favor of the
Contributing Member in and to all Distributions (including, without limitation,
liquidation proceeds and any other cash proceeds and interest and principal on
any loans made to the Company by the Defaulting Member) to which the Defaulting
Member may be entitled under this Agreement, and hereby irrevocably appoints the
Contributing Member, and any of the Contributing Member’s representatives,
agents, officers or

11



--------------------------------------------------------------------------------



 



employees, as such Defaulting Member’s attorney(s)-in-fact, with full power to
prepare, execute, acknowledge, and deliver, as applicable, all documents,
instruments, and/or agreements memorializing and/or securing such Member
Loan(s), including, without limitation, such Uniform Commercial Code financing
and continuation statements, mortgages, pledge agreements and other security
instruments as may be reasonably appropriate to perfect and continue the
security interest in favor of such Contributing Member. Upon repayment in full
of the Member Loan, any and all documents evidencing such security interest may
be discharged or terminated without any action on the part of such Contributing
Member or such Contributing Member’s representatives, agents, officers or
employees.
     (d) Maturity of Member Loan. If, upon the maturity of a Member Loan (taking
into account any agreed upon extensions thereof), any principal thereof and/or
accrued interest thereon remains outstanding, then the Contributing Member may
elect any one (1) of the following options: (A) to renew such Member Loan
pursuant to the terms and provisions of Section 3.6(b), (B) to institute legal
(or other) proceedings against the Defaulting Member for repayment of such loan
which may include, without limitation, foreclosing against the security interest
granted above, or (C) to contribute all or any portion of such outstanding
principal of, and accrued interest on, such Member Loan (or portion thereof) to
the capital of the Company in the manner described in Section 3.6(e) below in
satisfaction of such Member Loan. If (C) is elected, (i) the Defaulting Member
shall be deemed to have received a Distribution equal to the amount of the
outstanding principal amount of the Member Loan so contributed (plus the accrued
and unpaid interest thereon), (ii) the Capital Account and the unreturned
Capital Contributions of the Defaulting Member shall be reduced by such amount,
(iii) the Defaulting Member shall then be deemed to have repaid the outstanding
principal of such Member Loan (plus the accrued and unpaid interest thereon),
and (iv) the Capital Account and the Capital Contributions of the Contributing
Member shall be increased by the amount of the Member Loan (plus the accrued and
unpaid interest thereon). Failure of the Contributing Member to give written
notice to the Non-Contributing Member within thirty (30) days after maturity
shall be deemed to constitute an election to renew such Member Loan for an
additional term of one hundred eighty (180) days on the terms set forth herein.
     (e) Capital Contribution of Default Amount/Dilution. Instead of making a
Member Loan, the Contributing Member may fund all or any portion of the Default
Amount as a Capital Contribution. Upon any such contribution by the Contributing
Member, (i) the Participating Percentage of the Defaulting Member shall be
decreased by the Dilution Percentage, and (ii) the Participating Percentage of
the Contributing Member shall be increased by the reduction in the Dilution
Percentage of the Defaulting Member. The “Dilution Percentage” shall equal the
amount expressed in percentage points calculated based upon the following
formula: Dilution Percentage = 110% x the quotient of (x) the Default Amount
divided by (y) the total unreturned Capital Contributions of all Members
(including the Default Amount contributed by the Contributing Member). The
respective percentage interest of the Defaulting Member in each level of
priority distributions under Section 4.1 shall be adjusted in the same
proportion as the adjustment

12



--------------------------------------------------------------------------------



 



made to the Member’s respective Participating Percentage. Any adjustments to the
Participating Percentages pursuant to this Section 3.6(e) shall be rounded to
the nearest one one-hundredth of one percentage point (.01%). To illustrate, if
(i) the Participating Percentages and unreturned Capital Contributions of HSRE
and Campus Crest were 80% and 8,000, and 20% and $2,000, respectively, (ii) a
Mandatory Contribution of $100 was required to be made by the Members on a 80/20
basis, (iii) Campus Crest failed to fund its $20 share, and (ii) HSRE funded its
80% share (i.e., $80) as well as Campus Crest’s 20% share (i.e., $20), then the
Dilution Percentage would be 0.22% (i.e., 110% x 20/10,100), and the
Participating Percentage of Campus Crest would be reduced from 20% to 19.78%,
while the Participating Percentage of HSRE would be increased from 80% to
80.22%. In addition, the unreturned Capital Contributions of each Member would
be deemed to be equal to its revised Participating Percentage, multiplied by the
total unreturned Capital Contributions of the Members.
     (f) Member Default. In addition, in the event a Contributing Member elects
not to fund the Default Amount as a Member Loan, the Default Amount shall bear
interest at the same rate that would apply in the case of a Member Loan until
paid, and the Company shall withhold and offset any Distributions that would
otherwise be made to the Defaulting Member against the Default Amounts and
accrued interest thereon, until the Default Amount plus all accrued and unpaid
interest thereon has been paid. The failure of Campus Crest or HSRE to fund its
required share of any Required Amount, in full, by the required Due Date shall
constitute a Campus Crest Triggering Event or HSRE Triggering Event,
respectively, as provided in Section 6.1(a) and Section 6.3(a), respectively,
unless such default is cured within the time periods provided therein, and shall
be subject to the remedies set forth in Article 6.
     (g) Enforceability of Provisions. THE MEMBERS ACKNOWLEDGE AND AGREE THAT,
UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE HEREOF, THE REMEDIES PROVIDED
FOR IN THIS SECTION 3.6 ARE FAIR AND REASONABLE AND DO NOT CONSTITUTE A
FORFEITURE OR PENALTY. THE MEMBERS FURTHER ACKNOWLEDGE AND AGREE THAT THEY HAVE
BEEN PROVIDED WITH THE OPPORTUNITY TO CONSULT WITH INDEPENDENT COUNSEL WITH
RESPECT TO THE PROVISIONS OF THIS SECTION 3.6 AND AGREE AND COVENANT NOT TO
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY SUCH REMEDY AS A PENALTY,
FORFEITURE OR OTHERWISE IN ANY COURT OF LAW OR EQUITY AND/OR ARBITRATION (OR
OTHERWISE).
     3.7 Operating Deficits; Necessary Cost Loans and Necessary Cost Capital
Contributions.
     (a) The Members hereby agree that notwithstanding anything in this
Agreement to the contrary, if either Campus Crest or HSRE reasonably determines
that the available funds of the Company (including unfunded Mandatory Capital
Contributions) are insufficient to pay any Necessary Costs (as hereinafter
defined) and such deficiency is not caused by a Member failing to make a
Mandatory Capital

13



--------------------------------------------------------------------------------



 



Contribution, such Member (the “Funding Member”) shall have the right, but not
the obligation, to make an Necessary Cost Capital Contribution to the Company
(“Necessary Cost Capital Contribution”) in an amount sufficient to pay such
Necessary Costs without the Approval of any other Member; provided, however,
that nothing contained in this Section 3.7 shall entitle any Member or the
Campus Crest Guarantor to make Necessary Cost Capital Contributions in lieu of
their respective obligations to fund any Required Amount, including without
limitations, Cost Overruns under this Agreement, the Development Agreement or
the Completion and Cost Overrun Guaranty. Any Member making a Necessary Cost
Capital Contribution shall give ten (10) days written notice (“Necessary
Contribution Notice”) to the other Member prior to each Necessary Cost Capital
Contribution, unless immediate funding is necessary to prevent or ameliorate an
emergency that will result in substantial damage to the Development Project
and/or Property or bodily injury to any Person at or about the Development
Project and/or Property as reasonably determined by the Funding Member, in which
case the Funding Member shall give such notice to the other Members promptly
following such Necessary Cost Capital Contribution. Each Necessary Contribution
Notice shall set forth the amount of any Necessary Cost Capital Contribution,
the due date such Necessary Cost Capital Contribution was made (or the date made
in the case of an emergency funding), and the purpose of such Necessary Cost
Capital Contribution.
     (b) Within ten (10) days after receipt of the Necessary Contribution
Notice, the Member not initiating the Necessary Cost Capital Contribution (i.e.,
Campus Crest or HSRE, as the case may be) (the “Non-Funding Member”) shall have
the right, but not the obligation, to fund an amount up to its Participating
Percentage of the Necessary Cost Capital Contribution.
     (c) If the Non-Funding Member funds any portion of such amount within ten
(10) days after receipt of the Necessary Contribution Notice, then (i) such
funded amount shall be distributed to the Funding Member if the Funding Member
funds more than its Participating Percentage of the total amount funded by both
Members, and (ii) the amounts funded by both Members (reduced by any amount
reimbursed to the Funding Member under Section 3.7(c)(i)) shall be treated as
Capital Contributions, subject to Section 3.7(d) below.
     (d) In the event a Non-Funding Member does not fully fund its Participating
Percentage of the Necessary Cost Capital Contribution within ten (10) days from
the date of the Necessary Contribution Notice, then that portion of the Funding
Member’s Necessary Cost Capital Contribution constituting the Excess Amount (as
defined below) shall constitute a loan to the Company (“Necessary Cost Loan”),
which loan shall bear interest at an annual rate which is the higher of
(i) fourteen percent (14%) per annum and (ii) five hundred (500) basis points
over the Prime Rate, adjusting when and as the Prime Rate adjusts, and shall be
repaid prior to any Distributions under Article 4 or Article 12. For purposes
hereof, the “Excess Amount” shall mean (i) the total Necessary Cost Capital
Contribution funded by the Funding Member (reduced by any amount reimbursed to
the Funding Member under Section 3.7(c)(i)), minus (i) the Equity Portion. The
Equity Portion means (i) the quotient of (x) the amount (if any) funded by the
Non-

14



--------------------------------------------------------------------------------



 



Funding Member, divided by (y) the Participating Percentage of the Non-Funding
Member, multiplied by (ii) the Participating Percentage of the Funding Member.
To illustrate, if the Participating Percentages of HSRE and Campus Crest were
eighty percent (80%) and twenty percent (20%), respectively, and HSRE funded a
Necessary Cost Capital Contribution of $100 and Campus Crest timely funded only
$10, then (x) such $10 would be distributed to HSRE under Section 3.7(c)(i),
(y) the $10 funded by Campus Crest would constitute a Necessary Cost Capital
Contribution, and (z) $40 of the amount funded by HSRE would be treated as an
Necessary Cost Capital Contribution. The remaining $50 funded by HSRE would be
treated as a Necessary Cost Loan.
     (e) For purposes hereof, the term “Necessary Costs” shall mean any amount
in excess of the costs required to be funded under Sections 3.2, 3.3, and 3.4
hereof, including without limitation, an expenditure which a Member reasonably
determines in good faith to be needed to preserve the physical integrity, safety
and value of a Property, including, without limitation, an expenditure which a
Member, in good faith, determines to be necessary to (i) to address health or
safety concerns of Tenants, (ii) to pay maintenance, taxes or insurance on a
Property, (iii) to pay, or discharge any liens or encumbrances on the Project
other than loans or encumbrances that are not otherwise in default, or create a
default, under a Construction Loan, and/or (iv) to cure or otherwise avoid any
default occurring under any agreement entered into by the Company or which would
otherwise be binding upon the Properties in any respect (including, without
limitation, any construction or loan documents, Leases, management agreements or
other agreements binding upon the foregoing parties); provided, however, that in
no event shall the payment of any fees to a Member or its Affiliate be deemed a
Necessary Cost.
     3.8 Obligations of Campus Crest Guarantor. The Campus Crest Guarantor shall
have the obligation to guarantee the completion of a Development Project and
Cost Overruns with respect to a Development Project as set forth in the
Completion and Cost Overrun Guaranty Agreement attached hereto and incorporated
herein by reference as Exhibit L.
     3.9 Organizational Legal Expenses. In the event the Funding Conditions are
satisfied, the Company will pay the legal expenses incurred by HSRE and Campus
Crest with respect to negotiation and preparation of this Agreement, including,
without limitation, any documents attached as exhibits hereto up to a cap of
$30,000 for the legal expenses owed to HSRE’s counsel and $15,000 for the legal
expenses owed to Campus Crest’s counsel (including local counsel retained by
Campus Crest); provided, however, that in the event either Member’s legal costs
shall exceed the cap, but the other Member’s legal fees are below its applicable
cap, then the Company shall pay the portion of the Member’s legal expenses in
excess of the cap up to the aggregate of the caps of both Members. Except as
provided above, any legal expenses in excess of a Member’s respective cap shall
be borne by the Member whose counsel exceeded the cap. In the event the Funding
Conditions are not satisfied, then each Member shall be liable for its own legal
expenses related to the Properties and this Agreement. The Company shall pay any
and all legal, accounting, loan, brokers and similar fees and expenses incurred
in connection with the closing of the purchase, lease and financing of the
Properties and shall allocate such costs among the Properties as determined by
the Members.

15



--------------------------------------------------------------------------------



 



     3.10 Guaranty Loans.
     (a) If, other than as a result of the gross negligence, fraud or willful
misconduct of Campus Crest or its Affiliates, a Campus Crest Triggering Event
under Section 6.1(i) has occurred and is continuing, and as a result a lender is
requiring a payment of any portion of any Construction Loan, Acquisition Loan or
any other financing of the Company or the applicable Property Owning Subsidiary
in connection with a default by the Company, the applicable Property Owning
Subsidiary and/or a Campus Crest Guarantor thereunder, then, in each such case,
Campus Crest and/or any Campus Crest Guarantor, as the case may be, shall have
the right to fund all or any portion of the amount (the “Guaranty Default Pay
Down”) that the applicable lender requires in connection with such default or
such other event (including, without limitation, the full repayment of such
loan, if applicable), if any, as a “Campus Crest Guaranty Loan,” which amount
shall be treated as loaned by Campus Crest and/or a Campus Crest Guarantor to
the Company. Any such Campus Crest Guaranty Loan shall bear interest at an
annual rate equal to the rate that was being charged by the applicable lender on
the applicable loan at the time that the Campus Crest Triggering Event under
Section 6.1(i). Campus Crest shall provide HSRE written notice (1) of any
Guaranty Default Pay Down being required by a lender promptly after receiving
notice from the applicable lender and (2) of an election not to fund a Campus
Crest Guaranty Loan to satisfy any Guaranty Default Pay Down as soon as
reasonably practicable, but no event later than five (5) Business Days prior to
the deadline established by the applicable lender to make any Guaranty Default
Pay Down.
     (b) HSRE Guaranty Loans. If a Campus Crest Triggering Event under Section
6.1(h) has occurred and is continuing, HSRE may fund all or any portion of the
difference between the applicable Guaranty Default Pay Down and the applicable
Campus Crest Guaranty Loan as an “HSRE Guaranty Loan,” which amount shall be
treated as a loan by HSRE to Campus Crest and shall bear interest at an annual
rate equal to twenty-five percent (25%). Except as provided in this
Section 3.10(b), any HSRE Guaranty Loan shall be subject to the same terms and
be administered in the same fashion as a Member Loan pursuant to Section 3.6(b)
such that the HSRE Guaranty Loan shall be treated as having been loaned by HSRE
to Campus Crest, and in turn, loaned by Campus Crest to the Company as a Campus
Crest Guaranty Loan; provided, however, that Net Cash Flow distributed to Campus
Crest under Section 4.1(a) or Section 4.2(a) in respect of any Campus Crest
Guaranty Loan shall not be treated as a distribution to Campus Crest in its
capacity as a Member of the Company that would be paid to HSRE in respect of a
HSRE Guaranty Loan. Campus Crest shall have the right to repay a Campus Crest
Guaranty Loan at anytime without the consent of HSRE.
ARTICLE 4
DISTRIBUTIONS TO MEMBERS
     4.1 Distribution of Net Cash Flow.

16



--------------------------------------------------------------------------------



 



     (a) Operating Cash Flow, if any, shall be applied and distributed on a
quarterly basis in the following order of priority:
     (i) First, to Campus Crest to the extent of the outstanding principal
amount of, and any accrued but unpaid interest on, any Campus Crest Guaranty
Loans made by Campus Crest pursuant to Section 3.10(a) (interest on such loans
being paid prior to principal);
     (ii) Second, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any
Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);
     (iii) Third, to the Developer and the Campus Crest Guarantor, as
applicable, to the extent of the Pooled Reimbursement Amount that has not been
previously reimbursed, if any, as set forth in Section 3.4(b)(ii);
     (iv) Fourth, to the Members, pro rata, in proportion to and in accordance
with their respective Participating Percentages, until HSRE has received
cumulative Distributions constituting an 11% Cash on Cash Return (not taking
into account any loans made by HSRE and payments received thereon);
     (v) Fifth, seventy percent (70%) to HSRE and thirty percent (30%) to Campus
Crest, until HSRE has received cumulative Distributions constituting a 15% Cash
on Cash Return (not taking into account any loans made by HSRE and payments
received thereon); and
     (vi) Thereafter, the balance, fifty percent (50%) to HSRE and fifty percent
(50%) to Campus Crest.
     (b) Capital Proceeds, if any, shall be applied and distributed in the
following order of priority:
     (i) First, to Campus Crest to the extent of the outstanding principal
amount of, and any accrued but unpaid interest on, any Campus Crest Guaranty
Loans made by Campus Crest pursuant to Section 3.10(a) (interest on such loans
being paid prior to principal);
     (ii) Second, to the Members in proportion to and to the extent of the
outstanding principal amount of, and any accrued but unpaid interest on, any
Necessary Cost Loans made by the Members pursuant to Section 3.7 (interest on
such loans being paid prior to principal);
     (iii) Third, to the Members, pro rata, in proportion to and to the extent
of the Net Invested Capital balances of such Member;

17



--------------------------------------------------------------------------------



 



     (iv) Fourth, to the Members, pro rata, in proportion to and in accordance
with their respective Participating Percentages, until HSRE has received
cumulative Distributions constituting an eleven percent (11%) Internal Rate of
Return (not taking into account any loans made by HSRE and payments received
thereon);
     (v) Fifth, seventy percent (70%) to HSRE and thirty percent (30%) to Campus
Crest, until HSRE has received cumulative Distributions constituting an eighteen
percent (18%) Internal Rate of Return (not taking into account any loans made by
HSRE and payments received thereon); and
     (vi) Thereafter, the balance, fifty percent (50%) to HSRE and fifty percent
(50%) to Campus Crest.
     4.2 Timing of Distributions/Prohibition against Reinvesting Proceeds.
Operating Cash Flow shall be distributed to the Members within fifteen (15) days
following the close of each calendar quarter, and any Capital Proceeds shall be
distributed within thirty (30) days after receipt thereof, unless otherwise
Approved by the Executive Committee. Any Operating Cash Flow and Capital
Proceeds with respect to a particular Property shall not be reinvested,
contributed to any other Subsidiary, or used or reserved for payment of any
costs or expenses relating to any Property other than the Property which
generated such Operating Cash Flow or Capital Proceeds without the Approval of
the Executive Committee. The foregoing priorities of application of Net Cash
Flow are for the benefit of the Members only and not for the benefit of any
third party or creditor of the Company or of any Member, and neither the Company
nor any Member shall be liable or responsible to any third party or creditor of
the Company or of any Member for any deviation from such priorities.
     4.3 Withholding. If required by either (i) the Code or (ii) by the laws of
any State or local government of the United States, the Company and each of its
Subsidiaries will withhold any required amount from Distributions to a Member or
Distributions to the Company or a Subsidiary, as the case may be, for payment to
the appropriate taxing authority. Any amount so withheld from either Member will
be treated as a Distribution by the Company to such Member. Each Member agrees
to timely file any agreement that is required by any taxing authority in order
to avoid any withholding obligation that would otherwise be imposed on the
Company.
     4.4 Clawback.
     (a) If upon liquidation of the Company, the Members have not received
Distributions in an amount which results in each Member receiving an 11%
Internal Rate of Return (not taking into account any Incentive Distributions,
loans made to the Company or either Member by HSRE or Campus Crest and interest
and principal payments received by the Member thereon, including, without
limitation, Necessary Cost Loans (the amount of the shortfall shall be referred
to herein as the “Distribution Shortfall”)), then Campus Crest shall be
obligated to contribute to the Company the lesser of: (i) the amount of
Incentive Distributions received by Campus Crest, and (ii) the Distribution
Shortfall. Any such payment required by Campus Crest shall be made

18



--------------------------------------------------------------------------------



 



within ten (10) days after the final Distribution of liquidating proceeds is
made to the Members, and such payment obligation of Campus Crest shall be added
to the Campus Crest Required Amount for all purposes hereunder. Any amount
contributed to the Company by Campus Crest under this Section 4.4(a) shall be
immediately distributed to the Members in accordance with Section 4.1(b) and
shall not be treated as a Capital Contribution or loan by Campus Crest
hereunder.
     (b) If upon the sale or other disposition of any Property (or upon the
disposition of HSRE’s interest in any Re-balancing Property, pursuant to
Article 9 hereof or otherwise), HSRE has not received Distributions in an amount
which results in HSRE receiving a thirteen percent (13%) Internal Rate of Return
with respect to HSRE’s Capital Contributions made with respect to (i) all
previously sold or disposed of Re-balancing Properties and (ii) such Property,
in the event such Property is a Re-balancing Property (not taking into account
any loans made to the Company or either Member by HSRE or Campus Crest and
interest and principal payments received by the Member thereon, including,
without limitation, Necessary Cost Loans (the amount of the shortfall shall be
referred to herein as the “Re-balancing Distribution Shortfall”)), then Campus
Crest shall be obligated to contribute to the Company the lesser of: (i) the
aggregate amount of Distributions received by Campus Crest at any time, and
(ii) the Re-balancing Distribution Shortfall. Any such payment required by
Campus Crest shall be made promptly with three (3) business days following the
applicable Distribution (including, Operating Cash Flow, if necessary) and such
payment obligation of Campus Crest shall be added to the Campus Crest Required
Amount for all purposes hereunder. Any amount contributed to the Company by
Campus Crest under this Section 4.4(b) shall be immediately distributed to HSRE
and shall not be treated as a Capital Contribution or loan by Campus Crest
hereunder; provided however, HSRE shall have the right to cause the Company to
(A) offset the amount of such required payment by Campus Crest against the
Distribution which would otherwise be made to Campus Crest and (B) distribute
directly such amount to HSRE.
     4.5 Other Compensation. Except as otherwise expressly provided in this
Agreement and in the Property Management Agreement, the Construction Agreement
or the Development Agreement, or with the written Approval of all Members, no
Member or Affiliate of a Member will be entitled to any salary or other form of
compensation for services rendered to the Company.
ARTICLE 5
MANAGEMENT
     5.1 Management of Company Affairs.
     (a) General. Subject to the provisions of this Agreement, the Members shall
be responsible for the management of the Company’s business and affairs. Except
as otherwise provided herein, any action taken by HSRE or Campus Crest in
accordance with the terms of this Agreement shall constitute the act of and
serve to bind the

19



--------------------------------------------------------------------------------



 



Company. Subject to the limitations set forth herein, Campus Crest shall be
responsible for the day-to-day management of the Company’s business and affairs,
shall be entitled to execute agreements on behalf of the Company that will serve
to bind the Company and shall devote such time and effort to the Company as is
appropriate in light of all facts and circumstances; provided, however, that
notwithstanding any other provision hereof, all decisions and actions described
in Section 5.2 shall require the Approval of the Executive Committee. In
addition, notwithstanding Section 5.5 and the limitations of the Annual Business
Plan and Annual Operating Budget for the Properties, Campus Crest shall have the
authority at any time or from time to time in an emergency situation to take any
action on behalf of the Company without obtaining the prior Approval of any
Member if such action is, in Campus Crest’s reasonable judgment, necessary or
advisable to preserve or protect the assets of the Company from imminent
physical damage or to prevent injury to any Person. Neither Campus Crest nor
HSRE shall be liable to the Company or any Member for any act or omission
performed or omitted pursuant to authority granted by this Agreement; provided
that such limitation of liability shall not apply to the extent the act or
omission was attributable to fraud, gross negligence, or willful misconduct or
knowing violation of law and further provided that such limitation of liability
as between the Members shall not apply to the extent the act or omission
constitutes a Campus Crest Triggering Event with respect to Campus Crest and a
HSRE Triggering Event with respect to HSRE.
     (b) Responsibilities of Campus Crest. Without limiting the generality of
Section 5.1(a) above, the responsibilities of Campus Crest shall include, but
are not limited to, all of the following:
     (i) oversee the performance of the TRS, Developer, General Contractor and
the Property Manager in the performance of their respective responsibilities
under the Development Agreements, Construction Agreements and Property
Management Agreements;
     (ii) use reasonable efforts to satisfy the Funding Conditions for the
acquisition and development of each Property;
     (iii) sourcing and securing the potential acquisition of Properties and
Development Projects;
     (iv) oversee the development of a Development Project and negotiate and
administer, on behalf of the Company, all contracts of the Company and its
Subsidiaries;
     (v) liase with local authorities on matters relating to the Properties;
     (vi) implement all Major Decisions Approved by the Executive Committee;

20



--------------------------------------------------------------------------------



 



     (vii) supervise the operation of the Properties in a prudent manner and
establish appropriate marketing programs for the Properties, subject to the
Annual Business Plan and Operating Budget;
     (viii) establish and maintain a sound financial accounting system for the
Company and each of its Subsidiaries;
     (ix) institute and maintain adequate internal fiscal controls for the
Company, its Subsidiaries and each Property through commonly accepted budgeting,
accounting procedures and timely financial reporting in a manner consistent with
the Annual Business Plan and Annual Operating Budget;
     (x) cause the TRS and Property Manager to conform the operations of each
Property to and comply with all applicable Laws (including those pertaining to
licensing and customs); and take all steps necessary to ensure that all licenses
and certificates necessary to operate each Property is maintained at all times,
without interruption;
     (xi) cause the Property Manager to, consistent with the terms of the Leases
and prudent practices, endeavor to maintain the Properties as a reasonably safe
and secure environment, promptly notify the Company and HSRE of any security
risks or issues related to any Property that become known to Campus Crest, and
attempt to rectify or remedy promptly such risks or issues to the extent Company
funds are available for such purpose; and
     (xii) with respect to each Development Project, during the final thirty
(30) days of each construction warranty, whether or not falling within the term
of the Development Agreement and notwithstanding the expiration of the term of
the Development Agreement, use commercially reasonable efforts to cause the
General Contractor (and if appropriate, the Architect or another consultant) to
conduct an inspection of all systems, components and other work covered by such
construction warranty period, so as to identify and file any and all potential
claims thereunder.
     (c) Material Change in Control. If a Campus Crest Material Change in
Control (as defined below) occurs, Campus Crest shall send Notice thereof to
HSRE within ten (10) days after such occurrence (the failure to send such Notice
being a material breach of this Agreement). In the event of a Campus Crest
Material Change in Control, HSRE shall have the right as of the date which is
thirty (30) days after the date of the Campus Crest Material Change in Control
(the “Campus Crest Change in Control Effective Date”) to pursue any of the
remedies set forth in Section 6.2; provided, however, if a Campus Crest Material
Change in Control occurs under clause (B) below and HSRE Approves such Campus
Crest Material Change in Control prior to the Campus Crest Change in Control
Effective Date, no Campus Crest Triggering Event shall be deemed to have
occurred. For purposes of this Agreement, a Campus Crest Material Change in
Control shall be deemed to have occurred only if there is a change in

21



--------------------------------------------------------------------------------



 



Control of any one or more of the following entities: (A) Campus Crest,
(B) Campus Crest Group, LLC, a North Carolina limited liability company and/or
(C) the Campus Crest Guarantor.
     (d) Related Party Matters. Campus Crest shall not employ, or permit any
other Person to employ any funds or assets of the Company in any manner other
than for the exclusive benefit of the Company. Except as Approved by the
Executive Committee, the Company shall not pay fees or any other amounts to
Campus Crest or any Affiliate as consideration for the performance of its duties
as such. Campus Crest may designate one or more of its Affiliates, agents or
employees to carry out its duties and responsibilities, provided, however, such
delegation shall in no manner diminish (or be deemed to diminish), or relieve
(or be deemed to relieve) Campus Crest of any obligations of Campus Crest
hereunder. Each Member shall have the right to submit a proposal to the Company
and the other Members to provide services that would otherwise be provided for
the Company by a third party. However, except for the Property Management
Agreement, Construction Agreement and the Development Agreement, no Member (or
its Affiliates) shall receive any fees or compensation from the Company (or any
Subsidiary) (including, without limitation, for the performance of any services
relating to the development, operation, renovation, maintenance, sale,
financing, or refinancing of the Properties), unless the terms and documentation
with respect to such services have been Approved in advance by HSRE and Campus
Crest. With respect to any Related Party Agreement (as defined below), the
Member who is not a party to such Related Party Agreement (or whose Affiliate is
not a party to such Related Party Agreement) shall have the unilateral right to
exercise and enforce any and all of the Company’s rights under such Related
Party Agreement. For purposes hereof, the term “Related Party Agreement” shall
mean any contract or agreement between the Company (or a Subsidiary) and a
Member (or an Affiliate of such Member) including, without limitation, any
agreement for the performance of any services with respect to the Properties or
the sale or refinancing of the Properties.
     5.2 Major Decisions. Notwithstanding the other provisions of this
Agreement, neither Campus Crest nor any manager, officer, employee or agent
thereof shall have the authority on behalf of the Company or any Subsidiary to
take any action, make any decision, expend any sum or suffer any obligation if
to do so would constitute a Major Decision without first obtaining the Approval
of the Executive Committee. For these purposes, each of Campus Crest and HSRE
shall from time to time designate their respective Member representatives, each
of whom shall be authorized to act on behalf of such Member (all four appointed
individuals shall be referred to herein as the “Executive Committee”). The two
(2) individuals initially authorized to act on behalf of Campus Crest shall be
Michael S. Hartnett and Ted W. Rollins. The two (2) individuals initially
authorized to act on behalf of HSRE shall be Stephen Gordon and Christopher
Merrill. Any representative appointed to the Executive Committee shall have the
right to propose a Major Decision on behalf of the Member which appointed such
representative, and Campus Crest shall cause the Company to present such
proposed Major Decision to the Executive Committee. The representatives of
Campus Crest and HSRE shall meet either by teleconference (upon the agreement of
Campus Crest and HSRE) or at the principal office of the Company (or at such
other location as Campus Crest and HSRE may agree

22



--------------------------------------------------------------------------------



 



upon) on the request of any Member upon seven (7) business days’ prior written
notice to (i) all of the individuals then authorized to act on behalf of the
other Member and (ii) all of the parties that are to receive notice under
Section 13.8 on behalf of such Member. Any and all decisions of the Executive
Committee shall require the approval of not less three (3) of the four
(4) members of the Executive Committee. The failure of Campus Crest or HSRE to
participate in any such meeting after confirmation of receipt of notice whether
by teleconference or otherwise, shall be deemed to constitute the written
approval of such Person of the proposed Major Decision. Any matters
independently constituting Major Decisions shall be deemed approved by the
Executive Committee pursuant to this Section 5.2 if included in a Budget
approved by the Executive Committee in accordance with this Section 5.2. As used
herein, “Major Decision” means any decision proposed by a Member or member of
the Executive Committee to do or take any of the following actions:
     (a) Any Capital Event;
     (b) The adoption of (or Approval of any modifications to) the Annual
Business Plan or Annual Operating Budget;
     (c) Entering into, modifying or enforcing the rights of the Company under
any Material Contracts (as defined below). For purposes of this agreement, a
Material Contract shall mean any written agreement relating to (i) any Major
Decision, or (ii) the development, operation, maintenance, management, lease
(excluding tenant leases), or marketing of all or any portion of the Properties
and/or any other asset of the Company, if (i) the services for such contract are
not provided for in the Annual Operating Budget, or (ii) such contract requires
the approval of the Owner under the Property Management Agreement, Construction
Agreement, Development Agreement or other Related Party Agreement or (iii) the
contract or agreement obligates the Company to make aggregate payments in excess
of Twenty-Five Thousand Dollars ($25,000). Notwithstanding the foregoing, change
orders made by the General Contractor where Owner’s consent is not required
pursuant to the terms and conditions of the Development Agreement shall not
constitute a Major Decision hereunder;
     (d) The acquisition of any real or personal property other than as set
forth in the Annual Operating Budget and entering into any material license
agreement, reciprocal easement agreement, conditions, covenants and
restrictions, or other similar agreements or easements materially affecting any
portion of the Properties or title thereto other than as set forth in the Review
Items Approved by HSRE in connection with a Development Project;
     (e) After receipt by Campus Crest of the IC Approval Notice, all decisions
and actions of the Company with respect to Entitlements, changes in zoning and
governmental approvals with respect to a Property other than as set forth in the
Review Items Approved by HSRE in connection with a Development Project;
     (f) (i) The creation, assumption, incurring or consent to or release of any
charge, mortgage, deed of trust, pledge, encumbrance, lien or security interest
of any kind

23



--------------------------------------------------------------------------------



 



upon any property or assets of the Company; (ii) any interest rate “swap”
agreement or similar interest rate hedge or interest rate protection agreement;
(iii) any loan, guaranty, accommodation, endorsement or any other extension or
pledge of credit to any Person; and (iv) the documentation in connection with
the foregoing and the exercise of any rights and remedies with respect thereto;
     (g) Distribution of Operating Cash Flow less frequently than quarterly or
Capital Proceeds other than promptly within thirty (30) days receipt thereof;
     (h) Other than with respect to Bradley Arant Boult Cummings LLP and Easley,
Endres, Parkhill & Brackendorff, P.C. (which firms shall be deemed Approved by
the Executive Committee as of the date of this Agreement), appointing or
replacing attorneys (other than the appointment of attorneys to handle eviction
or collection matters with respect to the Properties), accountants, management
consultants, bankers, engaging agents, architects, engineers, environmental
consultants or other independent contractors;
     (i) Establishing working capital and other reserves by or on behalf of the
Company or any Subsidiary (to the extent not set forth in the Annual Operating
Budget), and determining the amount of distributable Net Cash Flow;
     (j) Changing accounting policies, or approving, publishing or distributing,
other than to an existing or prospective lender or purchaser, audited or
unaudited accounts of the Company or any Subsidiary except to the extent
required by Law or in the ordinary course of business with respect to the
preparation of consolidated information for the financial statements of the
parent or Affiliates of Campus Crest;
     (k) Any decisions and actions with respect to any tax matters, including,
without limitation, tax elections and other actions taken by Campus Crest in its
capacity as tax matters partner for the Company to the extent permitted by Law;
     (l) Permit the Company to take any action, or refrain from taking any
action which, or the effect of which, would constitute or result in the
occurrence of a REIT Prohibited Transaction (as defined below);
     (m) Review and Approve to file all tax returns of the Company and/or its
Subsidiaries within fifteen (15) days of receipt thereof;
     (n) Indemnifying and advancing expenses in relation to any claim for
indemnification to any Member, Affiliate, agent, advisor, contractor,
co-venturer, co-partner, co-shareholder or investee company, partnership or
other entity except to the extent permitted under Article 7, the Property
Management Agreement, Construction Agreement, Development Agreement and/or any
other Related Party Agreement;
     (o) The settlement, compromise, submission to arbitration or any other form
of dispute resolution, or abandonment of any claim, cause of action, liability,
debt or damages, due or owing to or from the Company, the enforcement or defense
of suits, legal proceedings, administrative proceedings, arbitration or other
forms of dispute

24



--------------------------------------------------------------------------------



 



resolutions, and the incurring of legal expenses, where the amount involved is
reasonably expected to exceed Twenty Five Thousand Dollars ($25,000);
     (p) (i) The filing or the consent by answer or otherwise to the filing of a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (ii) the
convening of a meeting of creditors or the making or proposing of any
arrangement or composition with, or any assignment for the benefit of, its
creditors, or the pursuing of any similar procedure under any applicable Law, or
(iii) the admission in writing of the inability to pay, or the refusal generally
to pay, debts as they become due;
     (q) Except to the extent provided herein, the issuance of additional
Membership Interests to an existing Member or other Person, voting rights,
rights to Distributions, warrants, options, securities convertible into
Membership Interests or other rights to acquire ownership interests in the
Company or any Subsidiary; and the admission of any Person as a Member in the
Company or as a holder of equity of a Subsidiary;
     (r) Any merger, reorganization, recapitalization or similar transaction
involving the Company or any Subsidiary;
     (s) The formation of any Subsidiary and the ownership structure of
Subsidiary, and the terms and provisions of the organizational documents and
governing agreements of such entity;
     (t) Changing the name of the Company or any Subsidiary, other than as
required by Law, or changing the registered office or, registered agent of the
Company;
     (u) Upon the liquidation of the Company, the appointment of one or more
Persons to act as the liquidator of the Company, and if Campus Crest, HSRE or
any Affiliate thereof shall be appointed as liquidator of the Company, all acts
and deeds taken thereby in the furtherance of the liquidation of the Company;
     (v) Subject to Section 13.19, the disclosure of confidential information
relating to financial matters, other than to existing or prospective lenders or
purchasers Approved by HSRE and Campus Crest; and the disclosure of confidential
information relating to the Members; and any publicity, media communications or
other public announcements with respect to the Company or the Properties (other
than with respect to routine public relations and communications made by each
Property in the ordinary course of business); and
     (w) Any decision requiring the Approval of the Company or its subsidiaries
under the Development Agreement or any other Related Party Agreement; and
          Approval of the Executive Committee shall be evidenced by either the
execution of a writing by the required number of members of the Executive
Committee or by a writing

25



--------------------------------------------------------------------------------



 



executed by an officer of each of HSRE and Campus Crest, with any such writing
being signed in counterparts.
     5.3 Property Management Agreement. Immediately after the satisfaction of
the Funding Conditions for each Property, the Company or the Property Owning
Subsidiaries owning each Property shall each enter into a Property Management
Agreement with the Property Manager in the form attached hereto as Exhibit G
(completion of which shall be subject to HSRE Approval). The Members hereby
Approve The Grove Student Properties, Inc., as the Property Manager.
Notwithstanding anything contained in this Agreement or the Property Management
Agreement to the contrary, HSRE shall have the right (without having to obtain
the Approval of Campus Crest) to elect to cause the Company (or any applicable
Property Owning Subsidiary) to obtain and use a master insurance policy to
provide insurance coverage for the Properties; provided, however, that the cost
of such policy shall be equal to or less than the cost of a comparable policy
offered by a comparable insurance provider proposed by Campus Crest.
     5.4 Notice of Certain Developments. Each Member shall promptly notify the
other Member after such Member receives notice or has knowledge thereof, of
(i) a default or alleged default by the Company or a Property Owning Subsidiary
under any material contract to which it is a party; (ii) a default or alleged
default by the Property Manager or Developer, Campus Crest or any Affiliate of
any such party under any Property Management Agreement, Construction Agreement
or Development Agreement; (iii) any threatened or pending litigation or
investigation concerning the Company or the Properties of which such Member has
actual knowledge; or (iv) any act concerning the Company, the Properties or any
Subsidiary which constituted or would constitute a violation of Law. The Members
shall keep one another informed on a reasonably current basis concerning any
such matter of which Notice is required to be given.
     5.5 Annual Business Plan and Operating Budget.
     (a) Campus Crest shall prepare for the Approval of the Executive Committee,
no later than November 1 of each Fiscal Year (except for the 2011 Fiscal Year,
no later than March 31, 2011), the Annual Business Plan for each Property for
the next Fiscal Year, which shall include the following:
     (i) A narrative description of any activity proposed to be undertaken;
     (ii) A detailed operating budget (“Annual Operating Budget”), including
schedules of projected Operating Cash Flow and projected sources and uses of
funds for such Fiscal Year, all projected operating costs and capital
expenditures and administrative expenses, and a schedule of projected operating
income or deficits, as the case may be;
     (iii) A leasing plan indicating, among other things, recommendations for
achieving market rentals for Leases and minimum acceptable terms for Leases at
the Properties;

26



--------------------------------------------------------------------------------



 



     (iv) A description of proposed construction, including projected dates for
commencement and completion and capital expenditure requirements; and
     (v) Such other information, including a description of plans, contracts,
agreements, governmental approvals and other matters, as may be necessary or
reasonably in order to inform the Executive Committee of all matters relevant to
the development, operation, management and/or sale of the Properties or any
portion thereof, and to otherwise allow the Executive Committee to make an
informed decision with respect to the approval of the Annual Business Plan and
Annual Operating Budget.
     (b) If the Executive Committee does not approve an Annual Operating Budget
for any Fiscal Year prior to the commencement of such Fiscal Year, then, until
the Executive Committee shall agree upon an Annual Operating Budget for such
year, the Annual Operating Budget in effect for the immediately preceding Fiscal
Year shall constitute the Annual Operating Budget for such Fiscal Year, except
that (i) any items or portions of the Annual Operating Budget for such Fiscal
Year upon which the Executive Committee agrees shall be substituted for the
corresponding items in the preceding year’s Annual Operating Budget, (ii) with
respect to all items of cost and expense that are not within the discretion of
the Company (including, for example, debt service, real property taxes,
utilities, costs of compliance with governmental requirements, contractually
required increases and all expenditures required under the Management Agreement
or any Lease), the actual amount of each such item shall be substituted for the
amount of such item set forth in the preceding year’s Annual Operating Budget,
and (iii) with respect to items of operating costs and expenses that are within
the discretion of the Company and which have not been authorized in accordance
with the terms of this Agreement, each such item of operating cost or expense
shall be not more than one hundred five percent (105%) of the amount of such
items set forth in the preceding year’s Annual Operating Budget; and (iv) the
Annual Operating Budget shall not include non-recurring capital expenditures in
the prior year’s budget.
     5.6 Development of Project.
     (a) Delivery of Review Items. Without limiting the generality of Section
5.1(b) above, Campus Crest shall submit to HSRE or their authorized designees
such agreements, studies and other information or due diligence items
(collectively, the “Review Items”) as may be reasonably requested by HSRE in
order for HSRE to adequately evaluate a subject Development Project (which
Review Items may include, without limitation, those items described in Exhibit C
hereto).
     (b) Limitations on Authority. Except as provided in Section 3.3(a), the
Company shall not make any expenditures of Company funds with respect to the
development of any Property, unless and until the Funding Conditions with
respect to such Property have been met. In the event the Funding Conditions for
a Development Project have been satisfied and subsequently there are any
material changes in the Plans and Specifications for an approved Development
Project from that reflected by the

27



--------------------------------------------------------------------------------



 



Review Items previously submitted by Campus Crest to, and Approved by, the
Executive Committee, Campus Crest shall be required to re-submit the modified or
corrected Review Items to the Executive Committee, and to obtain updated
Approval prior to making any further expenditures relative to said Development
Project.
     (c) Development Agreement; Property Management Agreement; and Completion
and Cost Overrun Guaranty.
     (i) Immediately after the satisfaction of the Funding Conditions set forth
on Exhibit E with respect to each Property, the Company, the applicable Property
Owning Subsidiary and the Developer shall enter into a Development Agreement in
the form attached hereto as Exhibit F (the completion of any blanks shall be
subject to the Approval of the Executive Committee) with respect to such
Property. The obligations of the Developer shall be guaranteed by the Campus
Crest Guarantors to the extent provided for under the Development Agreement
and/or Completion and Cost Overrun Guaranty.
     (ii) Concurrently with the closing of an Additional Property, the Company
or the Property Owning Subsidiary owning the such Property shall enter into the
Property Management Agreement with the Property Manager in the form attached
hereto as Exhibit G (completion of which shall be subject to HSRE Approval). The
property management fee shall be equal to the sum of (i) three percent (3%) of
gross revenue and (ii) three percent (3%) of net operating income, unless
otherwise agreed to by the Members and as set forth in the applicable Property
Management Agreement.
     5.7 Rights of HSRE. Notwithstanding any other provision hereof, (i) HSRE
has the right to propose from time to time any Major Decision and (ii) Campus
Crest shall, at the written request of HSRE, promptly bring to all the Members
for their consideration and Approval such proposed Major Decisions and any other
proposed action that Campus Crest is authorized or required to propose to the
Members for Approval hereunder or under the Act.
     5.8 Meetings of the Members. The Company shall have quarterly meetings of
the Members at such time as shall be determined by the Members for the purpose
of the transaction of any business as may come before such meeting or discussing
issues concerning the business of the Company which may be raised by a Member.
Special meetings of the Members, for any purpose or purposes, may be called by
either Member at any time. Meetings of the Members shall be held by
teleconference or otherwise at such place as shall be agreed to by the Members.
Written notice stating the place, day and hour of the meeting, indicating that
it is being issued by or at the direction of the person or persons calling the
meeting, stating the purpose or purposes for which the meeting is called shall
be delivered no fewer than ten (10) nor more than sixty (60) days before the
date of the meeting. Campus Crest shall be responsible for conducting and
directing meetings of the Members unless such meeting has been called by HSRE,
in which case HSRE shall be responsible for conducting and directing such
meeting.

28



--------------------------------------------------------------------------------



 



     5.9 REIT Related Provisions.
     (a) The Members recognize that each Member is owned directly or indirectly
by a real estate investment trust (each a “Parent REIT”) and a real estate
investment trust must comply with a number of restrictions under the Code to
maintain its status as a real estate investment trust (“REIT”) under Section 856
of the Code. Each Member acknowledges that it has examined the books and records
associated with the Property and has determined that the current operational
structure of the Property would allow each Parent REIT to qualify as a REIT. In
the event either Member desires to modify the structural operations of the
Properties or take any action not provided for under an applicable Annual
Business Plan or Annual Operating Budget, it will present such proposed
modification to the Executive Committee. If either Member determines that the
proposed modification (x) would cause any of the income derived by the Company
to fail to qualify as “rents from real property” or as other qualifying income
under Section 856(c)(2) of the Code or (y) would otherwise cause a Parent REIT
to fail to qualify as a REIT under the Code, such modification shall not occur
without the Executive Committee’s Approval. Without limiting the generality of
the foregoing, neither Member shall modify the structure currently utilized to
provide at the Property if either Member determines that it would cause the
Company to derive “impermissible tenant service income” within the meaning of
Section 856(d)(3) of the Code without first presenting such proposed
modification to the Executive Committee and obtaining the Executive Committee’s
Approval.
     (b) The Company will explore alternatives to providing such services
including, but not limited to, providing any such services through a “Taxable
REIT Subsidiary” (“TRS”) of the Parent REITs or an independent contractor (as
defined in Code Section 856(d)(3)) from whom neither the Company nor the Parent
REITs derive any income, directly or indirectly. In this regard, the Members
hereby agree that if requested by either Member, the Company will form a wholly
owned subsidiary that will elect to be a TRS for the purposes of (i) providing
any services to the tenants of the Properties that could potentially cause any
income from the Properties to be impermissible tenant services income and/or
(ii) operating any retail activities undertaken at the Property. Upon the
acquisition or development of an Additional Property, the Company (or a Property
Owning Subsidiary) and the TRS shall enter into a services agreement (the
“Services Agreement”) in substantially the same form to be attached hereto as
Exhibit N following the date of this Agreement and upon the review and approval
of both Members, whereby the TRS shall perform such services as set forth in the
Services Agreement.
     5.10 ERISA REOC Related Provisions. The Members acknowledge and agree that
(i) HSRE is wholly owned indirectly by HSRE REIT, which is intended to qualify
as a “real estate operating company” (a “REOC”) as defined in the Department of
Labor Regulation 29 C.F.R. Section 2510.3-101, and that (ii) HSRE REIT must
“substantially participate” in the management or development of real estate in
the ordinary course of its business in order to maintain its status as a REOC.
In furtherance thereof, the Members acknowledge that HSRE REIT, for as long as
it is the direct or indirect owner of HSRE has the right to exercise all of the

29



--------------------------------------------------------------------------------



 



approval and other management rights with respect to the Properties that are
provided to HSRE under this Agreement, and that HSRE REIT shall be entitled to
receive and review any information regarding the Properties that is provided to
HSRE under this Agreement. Subject to the other terms of this Agreement, the
Members shall cooperate reasonably to ensure that HSRE REIT can maintain and
exercise such approval and other management rights with respect to the
Properties to the extent necessary to maintain its status as a REOC, including,
without limitation, using commercially reasonable efforts to ensure that HSRE
REIT’s management rights extend to all management decisions of the Company
regarding the other entities in the chain of ownership and operation of the
Properties, including the Property Owning Subsidiaries.
ARTICLE 6
TRIGGERING EVENTS; REMEDIES
     6.1 Campus Crest Triggering Event. Each of the following shall constitute a
Campus Crest Triggering Event:
     (a) Any material failure by Campus Crest to perform its obligations under
this Agreement that is not cured to HSRE’s reasonable satisfaction within
fifteen (15) days after Notice of breach by HSRE regarding monetary default and
within forty (40) days after Notice of breach by HSRE regarding non-monetary
default (provided that such cure period for a non-monetary default by Campus
Crest shall be extended for an additional period, not exceeding an additional
ninety (90) days, so long as Campus Crest is diligently pursuing the cure of
such default during such extended cure period);
     (b) Any material breach of a representation, warranty or covenant (i) by
the Property Manager under the Property Management Agreement so long as the
Property Manager is an Affiliate of Campus Crest; (ii) by the Developer under
the Development Agreement, so long as the Developer is an Affiliate of Campus
Crest; (iii) by Campus Crest or its Affiliates under the Non-Competition and
Right of First Opportunity Agreement; (iv) by the General Contractor under the
Construction Agreement so long as the General Contractor is an Affiliate of
Campus Crest or (v) by Campus Crest or its Affiliates under any Related Party
Agreement, in each case in the event such material breach is not cured within
any applicable grace period under the applicable contractual agreement;
     (c) The failure by Campus Crest to obtain the Approval of HSRE prior to
taking any action requiring the Approval of HSRE hereunder; provided, however,
that a Campus Crest Triggering Event shall not be deemed to have occurred if
Campus Crest fails to obtain the Approval of HSRE prior to taking any action
requiring HSRE Approval and such action is ultimately Approved by HSRE after
such action is taken;
     (d) RESERVED;

30



--------------------------------------------------------------------------------



 



     (e) The failure by Campus Crest to fund, in full, any Required Amount under
Article 3 including any grace period provided therein;
     (f) Any transfer or encumbrance of Campus Crest’s Membership Interest in
the Company or any portion thereof or any direct or indirect interest therein
not permitted herein without the Approval of HSRE; provided, however, that in
the event that such transfer or encumbrance does not cause any material harm to
HSRE, Campus Crest shall have the right to cure such breach to HSRE’s reasonable
satisfaction within fifteen (15) days of Notice of breach by HSRE;
     (g) Any Material Change in Control not Approved by HSRE under
Section 5.1(c); and
     (h) Any act of willful misconduct or fraud by Campus Crest concerning its
obligations under this Agreement or any act of willful misconduct or fraud by
the Developer concerning its obligations under the Development Agreement, the
General Contractor concerning its obligations under the Construction Agreement
or by the Property Manager concerning its obligations under the Property
Management Agreement or by any Affiliate of Campus Crest under any other Related
Party Agreement.
     (i) The occurrence of any event of default under any Construction Loan,
Acquisition Loan or any other financing relating to the Properties caused by the
occurrence of a Bankruptcy of Campus Crest or its Affiliates or the failure of
Campus Crest or its Affiliates to comply with any Guarantor Financial Covenants
(as defined below), unless such default is waived by the applicable lender or
Campus Crest cures such default within the time period provided for such cure
under the applicable guaranty and/or Construction Loan or Acquisition Loan
documents related thereto. For purposes hereof, the term “Guarantor Financial
Covenants” shall mean: (1) any financial covenants of Campus Crest or its
Affiliates in its capacity as a guarantor under any Acquisition Loan or
Construction Loan or financing related to the Properties and that are contained
in the applicable guaranty or loan documents related thereto, including, without
limitation, any covenant requiring such guarantor(s) to maintain a minimum net
worth or a minimum amount of liquid assets or any covenant or other obligation
prohibiting a material adverse change in the financial condition of such
guarantor; (2) any covenant relating to the delivery of any financial
information, compliance certificates, tax returns or other financial information
relating to Campus Crest or its Affiliates required to be delivered under the
applicable guaranty or loan documents related thereto, and (3) the breach by
Campus Crest or its Affiliates of any other representation or warranty contained
in the applicable guaranty or loan documents related to any of the foregoing. In
no event shall the Company or any Subsidiary be considered an Affiliate of
Campus Crest for purposes of this Section 6.1.
     6.2 Remedies for Campus Crest Triggering Event. In addition to the remedies
set forth herein, upon the occurrence of a Campus Crest Triggering Event, and at
any time thereafter after the applicable period for cure has lapsed, if any,
HSRE may, at its option, exercise any one or more of the following remedies
without the Approval of any other Member:

31



--------------------------------------------------------------------------------



 



     (a) Cause the Company to market and sell the Properties to a third party
for such prices and on such terms as HSRE deems appropriate, without the need
for Approval of Campus Crest and without any right on the part of Campus Crest
to purchase any of the Properties;
     (b) Dissolve the Company;
     (c) Exercise, in its sole discretion, the Company’s right to terminate (or
otherwise enforce any other remedy with respect to) the Property Management
Agreement, the Construction Agreement, the Development Agreement or any other
Related Party Agreement between the Company or any Subsidiary and Campus Crest,
or any Affiliate of Campus Crest;
     (d) Replace Campus Crest as the Member vested with day-to-day management
control of the affairs of the Company as set forth in Section 5.1 pursuant to
Section 6.5; and
     (e) In the case of a Campus Crest Triggering Event under Section 6.1(h) by
Campus Crest only, purchase the Membership Interest of Campus Crest for an
amount equal to the Net Invested Capital of Campus Crest.
     6.3 HSRE Triggering Event. Each of the following shall constitute an HSRE
Triggering Event:
     (a) Any material failure by HSRE to perform its obligations under this
Agreement that is not cured to Campus Crest’s reasonable satisfaction within
fifteen (15) days after Notice of breach by Campus Crest regarding monetary
default and within forty (40) days after Notice of breach by Campus Crest
regarding a non-monetary default (provided that such cure period for a
non-monetary default shall be extended for an additional period, not exceeding
an additional ninety (90) days, so long as HSRE as the case may be, is
diligently pursuing the cure of such default during such extended cure period);
     (b) The failure to fund, in full, any Required Amount under Article 3;
     (c) Any transfer or encumbrance of HSRE’s Membership Interest in the
Company or any portion thereof or any direct or indirect interest therein not
permitted herein without the Approval of Campus Crest; provided, however, that
in the event that such transfer or encumbrance does not cause any material harm
to Campus Crest, HSRE shall have the right to cure such breach to Campus Crest’s
reasonable satisfaction within fifteen (15) days of Notice of breach by Campus
Crest; and
     (d) Any act of willful misconduct or fraud by HSRE concerning its
obligations under this Agreement.
     6.4 Remedies for HSRE Triggering Event. Upon the occurrence of a HSRE
Triggering Event, and at any time thereafter, after the applicable period for
cure has lapsed, if

32



--------------------------------------------------------------------------------



 



any, Campus Crest may, at its option, exercise any one or more of the following
remedies without the Approval of any other Member:
     (a) Cause the Company to market and sell any or all of the Properties to a
third party for such prices and on such terms as Campus Crest deems appropriate,
without the need for approval of HSRE and without any right on the part of HSRE
to purchase any of the Properties;
     (b) Dissolve the Company; or
     (c) In the case of a HSRE Triggering Event under Section 6.3(d) by HSRE
only, purchase the Membership Interest of HSRE for an amount equal to the Net
Invested Capital of HSRE.
     6.5 Replacement of Campus Crest as Day-to-Day Manager; Executive Committee
Changes upon .
     (a) In the event a Campus Crest Triggering Event, HSRE may elect, by
delivery of ten (10) days prior written notice thereof to Campus Crest, to
replace Campus Crest as the Member vested with day-to-day management control of
the affairs of the Company or to admit an Affiliate of HSRE in such capacity,
effective as of the date of the occurrence of such Campus Crest Triggering Event
or Event of Withdrawal as hereinafter defined (the “Conversion Date”). In the
event HSRE exercises its rights under this Section 6.5(a), Campus Crest or its
successor-in-interest, as the case may be, shall promptly upon demand of HSRE
execute and deliver to the Company all documents that may be necessary or
appropriate, in the opinion of counsel of the Company, to effect the transfer of
management control of the day-to-day affairs of the Company and Campus Crest
shall remain liable for all liabilities, duties and obligations of Campus Crest
arising prior to such transfer of rights. From and after the Conversion Date
(whether or not such conversion election is made by HSRE), Campus Crest shall
have no rights to participate in the management and affairs of the Company. In
addition, upon the occurrence of a Campus Crest Triggering Event, HSRE shall
have the right, by delivery of written notice thereof to Campus Crest, to direct
all Executive Committee members previously appointed by Campus Crest to
immediately resign as Executive Committee members as of the date of occurrence
of the Campus Crest Triggering Event and after the Campus Crest Conversion Date,
(i) Campus Crest shall have no right to appoint any Executive Committee Members,
(ii) HSRE shall have the right to appoint all Executive Committee Members,
(iii) HSRE shall have the right to reduce the size of the Executive Committee to
any number it desires in its sole and absolute discretion, and (iv) Campus Crest
shall have no right to vote on any Major Decisions or other matters relating to
the Company or otherwise make any decisions on behalf of the Company, including,
without limitation, exercising any right to sell the Properties pursuant to
Article 9. Notwithstanding anything in this Section 6.5 to the contrary, Campus
Crest shall retain the right to receive distributions of the Company Operating
Cash Flow and Capital Proceeds pursuant to Article 4 herein.

33



--------------------------------------------------------------------------------



 



     (b) If HSRE terminates Campus Crest’s management rights as provided above,
HSRE shall be entitled to provide and perform, or retain another Person to
provide and perform, the facilities, personnel and services formerly performed
by Campus Crest (or its Affiliate) and HSRE or such Person shall be entitled to
a reasonable rate of compensation for such services and to reimbursement for all
expenses reasonably incurred in connection therewith, including, without
limitation, the cost of facilities, supplies and personnel acquired, used or
retained exclusively for the Company and an allocable portion of HSRE’s or such
Person’s general and administrative expenses to reflect the value of shared
facilities, supplies and personnel.
     6.6 Other Remedies for Breach. The rights and remedies of the Members set
forth in this Agreement are neither mutually exclusive nor exclusive of any
right or remedy provided by law, in equity or otherwise. Subject to the dispute
resolution provisions of Section 13.3, the Members agree that all legal remedies
(such as monetary damages), other than punitive damages as well as all equitable
remedies (such as specific performance) will be available for any breach or
threatened breach of any provision of this Agreement.
ARTICLE 7
INDEMNIFICATION
     7.1 General.
     (a) None of the Members or any Member’s agents, officers, partners,
members, employees, representatives, directors, shareholders or Affiliates (each
such party, an “Indemnified Party”) shall be liable, responsible or accountable
in damages or otherwise to the Company or any Member for (i) any act performed
in good faith within the scope of the authority conferred by this Agreement that
does not constitute a breach of this Agreement, (ii) any good faith failure or
refusal to perform any acts except those required by the terms of this
Agreement, or (iii) any performance or omission to perform any acts in reliance
on the advice of accountants or legal counsel for the Company other than those
which would constitute a breach of this Agreement; provided, however, that each
Indemnified Party shall nevertheless be liable and shall not be entitled to
indemnification in all events for its acts or omissions performed or omitted to
be performed in bad faith or for gross negligence or willful misconduct.
     (b) The Company shall, but only to the extent of the assets of the
applicable Property Owning Subsidiary that specifically relates to the Property
giving rise to the applicable loss, liability, expense, damage or injury, cause
each Property Owning Subsidiary to indemnify and hold harmless each Indemnified
Party from and against any loss, liability, expense, damage or injury suffered
or sustained by him, her or it by reason of (i) such Person’s status as a Member
or agent, officer, partner, member, employee, representative, director
shareholder or Affiliate of a Member, (ii) any acts, omissions or alleged acts
or omissions arising out of his, her or its activities within the scope of the
authority conferred on the respective Members, or the Person so appointed by
this Agreement or by law; (iii) any performance or omission to perform any acts
based upon

34



--------------------------------------------------------------------------------



 



reasonable good faith reliance on the advice of accountants or legal counsel for
the Company, including any judgment, award, settlement, reasonable attorneys’
fees and other costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim, and provided that the acts,
omissions or alleged acts or omissions upon which such actual or threatened
action, proceedings or claims are based were not performed or omitted to be
performed in bad faith and did not constitute gross negligence or willful
misconduct. The Company shall have the right to assume the defense in any action
or claim with respect to which indemnification is claimed hereunder..
     7.2 Insurance. The indemnification provisions of this Article 7 do not
limit the right of a Member or other Person to recover under any insurance
policy maintained by the Company or a third party. If a Person is or may be
entitled to receive a payment under any such insurance policy, (i) the insurance
coverage shall be such Person’s first recourse and the Company shall be
obligated to make payment under this Article 7 only to the extent that the claim
is not fully covered by insurance, and (ii) to the extent that the Company makes
any payment under this Article 7, it shall be subrogated to the claims of such
Person under the applicable insurance policies. If, with respect to any
liability against which indemnification is due under Section 7.1, any Member or
other Person receives an insurance policy payment which, together with any
indemnification payment made by the Company, exceeds the amount of such
liability, then such Member or other Person will immediately repay such excess
to the Company.
     7.3 Approval of Payments. Prior to making any payment or advance under
Section 7.1, the Company shall give notice to all Members of the proposed
payment and shall provide the Members with such information as they may request
to assess the Company’s obligation to make such payment. If either Member
objects to such payment within ten (10) days after receipt of such notice, the
Company shall submit the issue to arbitration under Section 13.3 and shall make
payment to the claimant only to the extent that the arbitrators determine
payment to be due or that the Members subsequently agree. As a condition to the
right to indemnification under this Agreement, each Person otherwise entitled to
indemnification must execute and deliver to the Company a written agreement to
be bound by the decision of the arbitrator with respect to any claim for
indemnification. Such Person shall be a party to any such arbitration
proceedings, whether or not such person elects to appear therein.
     7.4 Indemnification by Member. If the Company is made a party to any
litigation or otherwise incurs any loss or expense as a result of or in
connection with any Member’s personal obligations or liabilities unrelated to
Company business, such Member shall indemnify and reimburse the Company for all
such loss and expense incurred, including reasonable attorneys’ fees. The
liability of any Member pursuant to this Section 7.4 may be assessed against
such Member’s interest in the Company, including such Member’s right to receive
Net Cash Flow, and any other Distributions or payments from the Company;
provided, however, the liability of a Member under this Section 7.4 shall not be
limited to such Member’s interest in the Company, but shall also be enforceable
against such Member personally. Nothing herein contained shall be deemed to
imply that any Person shall be a third party beneficiary of the terms of this
Section 7.4 (which terms shall inure solely to the benefit of the Company and
the respective Members, as expressly set forth in this Section 7.4).

35



--------------------------------------------------------------------------------



 



ARTICLE 8
ACCOUNTING; REPORTING
     8.1 Fiscal Year. For income tax and accounting purposes, the Fiscal Year of
the Company will end on December 31 in each year (unless otherwise required by
the Code).
     8.2 Accounting Method. For income tax purposes, the Company will use the
accrual method of accounting (unless otherwise required by the Code). For
financial reporting purposes, financial statements of the Company are required
to be prepared in accordance with the Generally Accepted Accounting Principles
under U.S. Standards (“GAAP”). Campus Crest acknowledges that the financial
statements of HSRE will be required to be reported in accordance with GAAP, and
hereby agrees to promptly make available to HSRE (and cause the accountants for
the Company to deliver) any and all information relating to the Company,
including without limitation books and records, working papers and financial
accounts, which may be requested by HSRE to cause the financial statements of
HSRE to be prepared in accordance with the provisions hereof. Any such costs, as
well as reasonable costs incurred by HSRE, including reasonable fees of the
accountants of HSRE, to adjust financial reports received by the Company to be
prepared in accordance with the provisions hereof, shall be borne by the
Company.
     8.3 Determination and Allocation of Profits and Losses. For each Fiscal
Year, Profits and Losses of the Company will be determined and allocated to the
Members as provided in Exhibit B.
     8.4 Returns. Campus Crest will, at the Company’s expense, cause the
preparation and timely filing of all tax returns required to be filed by the
Company and any Subsidiary pursuant to the Code, as well as all other tax
returns required in each jurisdiction in which the Company or any Subsidiaries
is required to file a tax return, all of which shall be subject to Approval of
the Executive Committee as described in Section 5.2 hereof. Campus Crest shall
deliver a Form K-1 to each of the Members, along with any other information
relating to the Company in order for the Members to file their respective tax
returns by March 15 of each taxable year. Campus Crest shall deliver copies of
all tax returns to HSRE for its prior Approval, which delivery shall be made no
later than forty-five (45) days following the end of each tax fiscal year.
     8.5 Financial Statements and Reports to Members. The Company shall prepare
and provide financial statements and reports to each Member as follows:
     (a) Monthly Financial Statements. Campus Crest shall prepare an unaudited
balance sheet of the Company as of the end of each month of each Fiscal Year and
unaudited operating statements, and statements of cash flow for each calendar
month showing the Company’s results for the month and the year to date and
compared to the applicable budget set forth in the then approved Annual Business
Plan and Annual Operating Budget. Each such financial statement shall be
prepared in accordance with GAAP (or such other accounting principles Approved
by HSRE) consistently applied and

36



--------------------------------------------------------------------------------



 



shall be certified to be true and correct to the best of Campus Crest’s
knowledge and belief. Copies shall be furnished to the Members within twenty
(20) days after the end of each calendar month. A form of such financial
statement is attached hereto as Exhibit I.
     (b) Annual Financial Statements. If requested by HSRE, Campus Crest shall,
at the Company’s expense, engage a firm of independent certified public
accountants which is Approved by HSRE, in which case the independent certified
public accountants shall within sixty (60) days after the end of each Fiscal
Year (i) render their opinion on the balance sheet of the Company as of the end
of each Fiscal Year, and on the Company’s statements of income and cash flow for
each Fiscal Year, as prepared by Campus Crest, and (ii) render their report on
the computations of Net Cash Flow for each Fiscal Year made by Campus Crest and
as to whether distributions thereof during such Fiscal Year were in accordance
with Sections 4.1 hereof. There shall be no requirement that an audit be
performed with respect to the Company, unless so requested by a Member, in which
case the costs and expenses of such audit shall be borne by the Company.
Notwithstanding the foregoing, HSRE shall have the right at any time to cause
the Company to cease using an independent accounting firm to prepare the
foregoing financial statements, in which case such statements shall be prepared
by Campus Crest’s internal accounting department.
     (c) Monthly Status Report. Campus Crest shall prepare (or cause the
Property Manager or Developer, as the case may be, to prepare) and distribute to
the Members not less often than monthly a status report on the Properties which
shall contain as appropriate (i) a description of the status of construction of
the Properties in a form attached hereto as Exhibit J, (ii) occupancy rates and
impending lease expirations, (iii) a summary of rental rates being charged,
(iv) any material deviations or expected deviations from all Development Budgets
and the Annual Business Plan and Operating Budget for each Property and an
explanation thereof, (vi) with respect to each Development Project, during the
construction period, a report containing those items listed on Schedule 2
attached hereto, and (vii) with respect to each Development Project, after the
construction period, and each Acquisition Project, a report containing those
items listed on Schedule 3 attached hereto.
     8.6 Books and Records. Campus Crest shall keep or cause to be kept complete
and accurate books and records with respect to the Company’s business and the
accounts of the Members in which shall be entered all matters relating to the
business and operations of the Company, including all income, expenditures,
assets and liabilities thereof. The books and records of the Company will be
maintained at the Company’s principal office.
     8.7 Information; Cooperation with HSRE.
     (a) Each Member shall have complete and unrestricted access to the books
and records of the Company and Subsidiaries and to all information and documents
relating to the Company or its affairs, including the right to copy any or all
thereof. A Member wishing to exercise the right of access shall be required to
give Campus Crest reasonable notice and to conduct its examination during normal
business hours in a

37



--------------------------------------------------------------------------------



 



manner that does not unreasonably interfere with the operation of Campus Crest’s
or the Company’s business, but shall be subject to no other procedures,
requirements or conditions. Campus Crest shall not be entitled to keep any
information related to the Company confidential from the Members. A Member need
not state the purpose of any request for information. The information available
to the Members shall include, without limitation, all information relating to
the development of a Development Project or operation of a Property or the
Company’s financial affairs under this Agreement, the Property Management
Agreement, the Construction Agreement, the Development Agreement and any other
Related Party Agreements.
     (b) Without limiting the generality of Section 8.7(a), the Members hereby
agree that the Company and Campus Crest shall (i) cooperate with HSRE or its
designees or representatives in delivering to the foregoing parties any
information and documents requested by such parties, (ii) cooperate with HSRE
and Ernst & Young in delivering any information and documents requested by such
parties in connection with any external audits of HSRE or its Affiliates
conducted by Ernst & Young, and (iii) cooperate with HSRE in delivering any
information and documents requested by HSRE in connection with any internal
audits of HSRE conducted by HSRE or its Affiliates.
     8.8 Banking. The Company shall establish one or more bank or financial
accounts for the Company and for each Subsidiary. Campus Crest may authorize one
or more individuals to sign checks on and withdraw funds from such bank or
financial accounts (each, a “Campus Crest Authorized Bank Account Signatory”).
Campus Crest shall place such limitations and restrictions on such authority as
HSRE shall Approve. In addition, Campus Crest shall cause an individual
appointed by HSRE (the “HSRE Bank Account Representative”) to have access to all
information with respect to such any bank or financial accounts established for
the Company by filing the necessary documentation with the applicable bank
and/or financial institution. The individual initially appointed as HSRE Bank
Account Representative shall be Andrew Denekas. If HSRE notifies Campus Crest
that it reasonably believes, in good faith, that a Campus Crest Triggering Event
has occurred, HSRE shall have the right, with or without further cause, in its
sole and absolute discretion, to revoke the authority of any Campus Crest
Authorized Bank Account Signatory and to appoint the HSRE Bank Account
Representative as a replacement for such Campus Crest Authorized Bank Account
Signatory. In the event the Members determine that a Campus Crest Triggering
Event has not occurred, then Campus Crest shall have the right to reinstate the
authority of the Campus Crest Authorized Bank Account Signatory with respect to
the applicable bank or financial accounts.
ARTICLE 9
SALE OF PROPERTIES; PURCHASE OPTION
     9.1 Right to Initiate Sale of Properties. At any time after the twenty-four
(24) month anniversary of the Substantial Completion Date of the last Property
to be developed by the Company (the “Buy/Sell Trigger Date”), either Campus
Crest or HSRE (the “Initiating Member”) shall have the right to initiate the
provisions of this Article 9 with respect to any one or more of the Properties
owned by the Company, by delivering written notice (a “Buy/Sell

38



--------------------------------------------------------------------------------



 



Notice”) to the other Member (the “Non-Initiating Member”) setting forth a price
(the “Buy/Sell Price”) for such Property(ies) (the “Buy/Sell Property”). The
Members further agree that in the event HSRE and Campus Crest and/or their
Affiliates shall establish one or more other Portfolio Companies, the buy/sell
provisions set forth in the operating agreement of such Portfolio Companies
shall be the same as set forth in this Agreement.
     9.2 Initiation and Elections.
     (a) The Non-Initiating Member shall have a period of sixty days after the
receipt of the Buy/Sell Notice (the “Exercise Period”) within which to notify
the Initiating Member in writing (the “Reply Notice”) whether the Non-Initiating
Member, in its sole discretion, shall either (x) buy the Initiating Member’s
interest in the Buy/Sell Property for cash pursuant to Section 9.2(b) below
(“Purchase Option”), or (y) consent to the sale of the Buy/Sell Property (or its
interest in the Buy/Sell Property) to the Initiating Member at one hundred
percent (100%) of the Buy/Sell Price or to a third party for a cash purchase
price (before deduction of Selling Expenses) not less than ninety-five percent
(95%) of the Buy/Sell Price set forth in the Buy/Sell Notice (“Sale Option”).
     (b) If the Non-Initiating Member timely gives the Reply Notice electing the
Purchase Option, the purchase price for the Initiating Member’s interest in the
Buy/Sell Property (the “Initiating Member Purchase Price”) shall be equal to the
amount which would be distributed under Section 4.1 to the Initiating Member if
(i) the Buy/Sell Property were sold in a hypothetical sale for a net price equal
to the Buy/Sell Price, less Selling Expenses, (ii) all of the Company’s (or the
applicable Subsidiary’s) liabilities with respect to the Buy/Sell Property were
paid, in full, (iii) rents, taxes and other similar items with respect to the
Buy/Sell Property were pro-rated, (iv) the applicable Subsidiary was liquidated,
and (v) the remaining proceeds were distributed in accordance with Section 4.1.
For purposes hereof, Selling Expenses shall mean transfer taxes, survey and
title charges, state deed fees, recording fees to clear title, documentary fees
and taxes, if incurred and other closing costs customarily incurred by the
seller for property that is the subject of this Agreement and apportioned to the
seller in accordance with local customs. If the Non-Initiating Member is HSRE,
Campus Crest shall promptly provide HSRE with all information regarding the
Company which is reasonably available to Campus Crest and necessary to calculate
the Initiating Member Purchase Price. If the Non-Initiating Member timely gives
the Reply Notice electing the Purchase Option above, the Non-Initiating Member
shall be conclusively deemed to have agreed to purchase, and the Initiating
Member shall be conclusively deemed to have agreed to sell, the interest of the
Initiating Member in the Buy/Sell Property at the Initiating Member Purchase
Price.
     (c) If the Non-Initiating Member timely gives the Reply Notice electing the
Sale Option, the Non-Initiating Member shall be deemed to have irrevocably
consented to the sale of the Buy/Sell Property for a cash price equal to or
greater than ninety-five percent (95%) of the price set forth in the Buy/Sell
Notice (it being acknowledged that such proceeds shall be distributed in
accordance with Section 4.1 hereof), or if the Initiating Member elects to
purchase the interest of the Non-Initiating Member in the Buy/Sell Property, to
sell its interest in the Buy/Sell Property to the Initiating Member for

39



--------------------------------------------------------------------------------



 



a purchase price based on one hundred percent (100%) of the Buy/Sell Price
calculated pursuant to Section 9.3 below. If the Non-Initiating Member fails to
give a Reply Notice prior to the expiration of the Exercise Period, it shall be
conclusively presumed that the Non-Initiating Member has properly elected the
Sale Option.
     9.3 Failure of Non-Initiating Member to Exercise Purchase Option; Marketing
of Properties.
     (a) If the Initiating Member delivers a Buy-Sell Notice and the
Non-Initiating Member elects (or is deemed to have elected) the Sale Option,
then the Initiating Member shall have the obligation to either (i) during the
ninety (90) day period (“Sale Period”) following the exercise or deemed exercise
of the Sale Option to take all steps reasonably necessary to complete the sale
of the Buy/Sell Property to a third party for a cash price equal to or greater
than ninety-five percent (95%) of the Buy/Sell Price and on terms deemed
satisfactory to the Initiating Member in its sole discretion; provided, however,
that in no event shall the Initiating Member have the right to execute on behalf
of the Company any contract or documentation imposing personal liability on any
Member or Affiliate thereof or indemnifying the purchaser for any breaches of
covenants, representations or warranties of the Company beyond one year after
the date of sale or the expiration of the relevant statute of limitations, as
applicable, or (ii) during the sixty (60) day period following the exercise or
deemed exercise of the Sale Option to deliver written notice to the
Non-Initiating Member stating its intention to purchase the interest of the
Non-Initiating Member in the Buy/Sell Property for a cash price (the
“Non-Initiating Member Purchase Price”) equal to the amount which would be
distributed under Section 4.1 to the Non-Initiating Member if the Buy/Sell
Property was sold at one hundred percent (100%) of the price set forth in the
Buy/Sell Notice (and all of the Company’s liabilities with respect to the
Buy/Sell Property were paid, in full, and rents, taxes and other similar items
were pro-rated, and the Company was liquidated).
     (b) If the Initiating Member delivers written notice to the Non-Initiating
Member electing to purchase the interest the Non-Initiating Member in the
Buy/Sell Property, upon delivery of such notice, the Initiating Member shall be
obligated to purchase the interest the Non-Initiating Member in the Buy/Sell
Property and the Non-Initiating Member shall be obligated to sell its interest
in the Buy/Sell Property to the Initiating Member for a cash price equal to the
Non-Initiating Member Purchase Price.
     (c) Any marketing of the Buy/Sell Property shall be done in a commercially
reasonable manner, and in the event the Initiating Member causes the Company or
the Members to enter into any term sheet, letter of intent or contract for the
sale of the Buy/Sell Property, any such document shall include customary
confidentiality provisions requiring the third party to keep information
regarding the Company confidential and prohibiting the disclosure of any
information relating to the Company to any person other than its attorneys,
advisors, representatives and lenders.

40



--------------------------------------------------------------------------------



 



     9.4 Releases; Consents.
     (a) If any Member properly elects to purchase the other Member’s respective
ownership interest in the Buy/Sell Property or the Membership Interest of the
other Member (in the event a Member has properly elected to purchase the other
Member’s respective ownership interest in all of the Properties), and the
selling Member(s) or any of its Affiliates (including the Developer) is a
guarantor or an indemnitor of any obligations of the Company or its Subsidiaries
with respect to the Buy/Sell Property or is otherwise personally liable thereon
(“Recourse Obligations”), a condition precedent to the closing shall be that the
purchasing Member shall obtain a release of all such Recourse Obligations,
except for Recourse Obligations that arise out of acts or events which occur
simultaneously with or prior to the Selling Member’s transfer of its ownership
interest in the Buy/Sell Property or its Membership Interest, as the case may
be, to the purchasing Member; or if such a release is obtainable only with the
payment of money by any Member, the purchasing Member shall fully indemnify the
selling Member and its Affiliates with respect to any such obligations. Any such
indemnity by the purchasing Member shall be secured by its right to all
Distributions by the Company (both with respect to the purchased Membership
Interest and with respect to all other Membership Interests of the purchasing
Member and its Affiliates). The purchasing Member and the selling Member shall
both use their reasonable best efforts to obtain any such releases without the
payment of money. A condition precedent to the closing shall also be that the
Company shall have obtained the consent of any lenders or other third parties
required under applicable documentation to which the Company is a party. The
purchasing Member and the selling Member shall both use their reasonable best
efforts to obtain any such consents to the transactions contemplated by this
Article 9.
     (b) The Members further acknowledge and agree that if any Member properly
elects to purchase the other Member’s respective ownership interest in the
Buy/Sell Property or the Membership Interest of the other Member(s) and (a) the
selling Member or any of its Affiliates (including the Developer) are owed any
fees under a Property Management Agreement, Construction Agreement, Development
Agreement or any other Related Party Agreement and/or are entitled to
reimbursement for any Pre-Development Costs under this Agreement, then a
condition precedent to the closing shall be that the Company pay to the selling
Member any such costs and fees under such agreements up to and through the
closing of such transaction; provided, however, that reimbursement for
Pre-Development Costs shall be made only if the Member entitled to such
reimbursement agrees, in writing, not to acquire the Development Project(s) to
which such Pre-Development Costs relate (either on its own or with a third
party).
     9.5 Liabilities; Indemnity. If a Member’s Membership Interest is purchased
by another Member pursuant to any provision of this Article 9, the purchasing
Member shall indemnify, defend and hold the selling Member, its directors,
officers, shareholders, partners, members, managers, employees and agents, or
any of them harmless from any and all claims, demands, actions, losses,
liabilities, costs, or expenses (including reasonable attorneys’ fees) arising
out of or in connection with all obligations or liabilities of the Company,
whether or not incurred or accrued while the selling Member was a Member or
after the date of consummation

41



--------------------------------------------------------------------------------



 



of the purchase and sale of the selling Member’s Membership Interest, such
liability to be capped at the sale price for the Membership Interest sold by the
amount of proceeds received by the selling Member to the purchasing Member.
     9.6 Purchase of Initiating Member Interest; Closing. In the event a Member
properly elects to purchase the other Member’s respective ownership interest in
the Buy/Sell Property or the Membership Interests of the other Member under this
Article 9, the closing of the sale shall be consummated on a date selected by
the purchasing Member (“Buy-Out Closing Date”), which date shall be not less
than thirty (30) days and not more than one hundred eighty (180) days after the
exercise of by the purchasing Member of its right to purchase the other Member’s
respective ownership interest in the Buy/Sell Property or the other Member’s
Membership Interest. Notwithstanding the foregoing, if as of the Buy-Out Closing
Date, the purchasing Member has not received any applicable permits and/or
approvals required from third parties, including any existing lender of the
Company or of the Property Owning Subsidiaries, as a condition to the purchase
and sale of the selling Member’s Membership Interest to the purchasing Member,
the Buy-Out Closing Date may be extended by the purchasing Member to not less
than ten (10) days after the date of receipt of all such required permits and
approvals but in no event beyond one hundred twenty (120) days after the
exercise of the right to purchase. At the closing, the purchasing Member shall
pay the applicable purchase price by wire transfer of immediately available
funds to the account or accounts designated by the selling Member, or by
certified bank check. At the closing, the selling Member shall execute and
deliver assignments, instruments of conveyance or other instruments appropriate
to convey the entire membership interest of the selling Member to the purchasing
Member, and shall deliver to the purchasing Member such evidence as the
purchasing Member may reasonably request showing that the membership interest
being sold is owned free and clear of any and all claims, liens and encumbrances
of any kind or nature.
     9.7 Purchase of Loans. If there shall be any outstanding loans due from the
Company to the selling Member or any Affiliate thereof (which is not also an
Affiliate of the purchasing Member), such loans, including accrued and unpaid
interest, shall be purchased at par or otherwise repaid in full by the
purchasing Member on the Buy-Out Closing Date. The selling Member shall deliver
and endorse without recourse to the purchasing Member each note or other
instrument evidencing such loans and all documents securing such loans.
     9.8 Remedies for Noncompliance. The requirements or obligations, if any, of
any Member to sell or purchase an interest in the Buy/Sell Property in
accordance with the provisions of this Article 9 shall be enforceable, without
limitation, by an action for specific performance, with the same force and
effect and at least to the same extent as is permitted at law or in equity for
the specific performance of a contract relating to the purchase of real property
or an interest therein. In the case of a Member obligated to purchase an
interest in a Buy/Sell Property pursuant to this Article 9 who fails to effect
such purchase in accordance with the terms hereof (a “Defaulting Purchaser”), if
an order for specific performance against the Defaulting Purchaser is not
enforceable due to the lack of funds or credit by the Defaulting Purchaser or
the selling Member elects not to pursue such an order, the selling Member may
elect to pursue any other remedy at law or in equity and, in addition, the
selling Member (herein, the “Non-Defaulting Party”) shall have the right to
purchase the Membership Interest of the Defaulting Purchaser, the

42



--------------------------------------------------------------------------------



 



closing of which shall occur on any date so designated by the Non-Defaulting
Party, and the purchase price being equal to the amount the Defaulting Purchaser
would have received if the Properties were sold at a price equal to (i) ninety
percent (90%) of the Buy/Sell Price, less (ii) Selling Expenses, and all of the
Company’s liabilities were paid, in full, rents, taxes and other similar items
were pro-rated, and the Company was liquidated and the proceeds of such sale
were distributed in accordance with Section 4.1 hereof. In addition, the
Defaulting Purchaser shall reimburse the Non-Defaulting Party for legal fees and
other costs reasonably incurred by the Non-Defaulting Party in evaluating and
responding to the Buy/Sell Notice and subsequent notices and documents provided
under Section 9.3.
     9.9 Assignees. For purposes of this Article 9, any elections made by or on
behalf of each Member under this Article 9 shall bind any assignee of any such
Member; and all references in this Article 9 to a Member shall include all
Affiliates of such Member and, except as provided above, all persons to which
such Member has transferred or assigned any portion of his Membership Interest
in the Company.
     9.10 Limitation on Competing Options. The Members hereby agree that during
the period of time commencing on the date a Buy/Sell Notice is delivered by an
Initiating Member to the Non-Initiating Member and ending on the earlier of the
last date upon which the closing of the sale of the Properties or the Membership
Interest of the selling Member was required to have been consummated under this
Article 9, no Member shall have the right to deliver a competing Buy/Sell Notice
under this Article 9.
     9.11 Expenses/Fees. Unless otherwise set forth in the Buy-Sell Notice, all
miscellaneous title charges, escrow fees, recording fees and transfer taxes
shall be paid by the party who is customarily responsible for such charges and
the parties shall prorate items of income and expense, in accordance with local
custom and practice.
ARTICLE 10
TRANSFER OF MEMBERSHIP INTERESTS
     10.1 General Prohibition. Except as set forth herein, a Member may not
sell, transfer, encumber, pledge or assign all or any part of its Membership
Interest (referred to herein as a “Transfer”) without the prior written consent
of all of the other Members, which consent may be granted or withheld in each
Member’s sole and absolute discretion. In order for an assignee to constitute a
substituted or additional Member, the conditions set forth in Section 10.6 must
be satisfied.
     10.2 Permitted Transfers. Notwithstanding the provisions of Section 10.1,
but subject to this Section 10.2 and Section 10.6 below, a Member may Transfer
all or any part of its Membership Interest without the consent of any other
Member to any of the following (“Permitted Transferees”):

43



--------------------------------------------------------------------------------



 



     (a) a general or limited partnership in which the assigning Member or
persons Controlling the assigning Member are the sole or managing general
partner(s) or Control the sole or managing general partner;
     (b) a corporation Controlled by the assigning Member or persons Controlling
the assigning Member;
     (c) a trust, the sole trustee of which is Controlled by the assigning
Member or persons Controlling the assigning Member on the date hereof, and the
beneficiaries of which are members of the Immediate Family of the assigning
Member or of one or more of its owners on the date hereof;
     (d) a limited liability company Controlled by the assigning Member or
persons Controlling the assigning Member; or
     (e) as otherwise permitted under this Agreement.
Notwithstanding anything in this Section 10.2 to the contrary, a Member may not
assign all or part of its Membership Interest if such assignment would (i) be to
a Person that is not an “accredited investor” (as defined by Rule 501
promulgated under the Securities Act of 1933), (ii) result in the Company not
qualifying for an exemption from the registration requirements of the federal or
any applicable state securities laws, (iii) subject the Company to withholding
obligations to any Member under the Foreign Investment in Real Property Tax Act
of 1980, as amended, (iv) cause any rent received by the Company under a lease
to constitute related party rents under Section 856(d)(2)(B) or (v) result in
the violation of or a default under any term or provision of any agreement to
which the Company or any of its assets is bound.
     10.3 Involuntary Transfers. In the event any Member shall be adjudged
Bankrupt (such Member being referred to herein as a “Bankrupt Member”), the
personal representative or trustee (or successor-in-interest) of the deceased,
insane or incompetent Member or Bankrupt Member shall be an assignee of such
Member’s Membership Interest having the rights set forth in Section 10.5 and
shall not become an additional or substituted Member unless and until the
conditions set forth in Section 10.6 are satisfied; and any such Member’s estate
(or successor-in-interest) shall be liable for all of its obligations as a
Member.
     10.4 Dissolution or Termination of Members. In the event of the dissolution
of a Member that is a partnership, limited liability company or a corporation or
the termination of a Member that is a trust, the successors-in-interest of the
dissolved or terminated Member shall, for the purposes of winding up the affairs
of the dissolved or terminated Member, have the rights of an assignee of such
Member’s Membership Interest, as described in Section 10.5, and shall not become
additional or substituted Members unless and until the conditions set forth in
Section 10.6 are satisfied.
     10.5 Status of Assignor and Assignee. The assignor of a Membership Interest
shall remain liable for all obligations of the assignor under this Agreement
unless the other Members unanimously approve the release of the assignor. Until
the provisions of Section 10.6(b), (c) and

44



--------------------------------------------------------------------------------



 



(d) are satisfied with respect to any such assignee, such assignee shall not be
a Member but shall be an assignee having the rights described in this
Section 10.5. Any Person who acquires all or any portion of the Membership
Interest of a Member in the Company in any manner (including pursuant to a
transfer permitted by Section 10.2), shall not be a Member of the Company unless
and until the conditions of Section 10.6 are satisfied. Unless and until such
conditions are satisfied, such Person shall, to the extent of the Membership
Interest acquired, be entitled only to the transferor Member’s rights, if any,
in the Profits, Losses, Operating Cash Flow, Capital Proceeds and other
distributions to the Members pursuant to this Agreement, subject to the
liabilities and obligations of transferor Member hereunder; but such Person
shall have no right to participate in the management of the business and affairs
of the Company and shall be disregarded in determining whether the approval,
consent or any other action has been given or taken by the Members. Any such
assignee shall have the same right, subject to the same limitations, as the
transferor Member had under the provisions of this Article 10 to assign its
Membership Interest as a Member (including the right to assign such Membership
Interest to any person to which such Member could have assigned its Membership
Interest pursuant to Section 10.2), but any such further assignee shall have
only the rights set forth in this Section 10.5 and shall not become an
additional or substituted Member of the Company unless and until the conditions
of Section 10.6 have been satisfied.
     10.6 Admission Requirements. No assignee of all or any portion of a
Member’s Membership Interest or any other person shall be admitted as an
additional or substituted Member of the Company unless and until:
     (a) such admission has been Approved in writing by all Members having the
right to Approve such transfer hereunder, which approval may be given or
withheld in the sole discretion of each Member;
     (b) such assignment is made in writing, signed by the assigning Member (or
its successor) and accepted in writing by the assignee, and a duplicate original
of such assignment has been delivered to the non-transferring Member;
     (c) the Company has received an opinion of counsel as contemplated by
Section 10.1 or each Member has waived this requirement; and
     (d) the assignee executes and delivers to the Company and each other Member
a written agreement in form reasonably satisfactory to the Member and each
Member, pursuant to which such assignee agrees to be bound by and confirms the
obligations, representations and warranties contained in this Agreement.
     10.7 Effective Assignment. In the event an assignment is made in accordance
with this Agreement, unless otherwise required by the Code:
     (a) the effective date of such assignment shall be the date the written
instrument of assignment is received and approved by all of the non-assigning
Members;

45



--------------------------------------------------------------------------------



 



     (b) the Company and the non-assigning Members shall be entitled to treat
the assignor of the assigned Membership Interest as the absolute owner thereof
in all respects and shall incur no liability for allocations of Profits or
Losses and distributions of Operating Cash Flow or Capital Proceeds made in good
faith to such assignor until such time as the written instrument of assignment
has been actually received and approved by the other Members and recorded in the
books of the Company; and
     (c) any Profits and Losses shall be allocated between the assignor and the
assignee of the assigned Membership Interest in the manner described in
Exhibit B.
     10.8 Cost of Admission. The cost of processing and perfecting an admission
contemplated by this Article 10 (including reasonable attorneys’ fees incurred
by the Company) shall be borne by the party seeking admission as a Member to the
Company.
ARTICLE 11
DISSOLUTION
     11.1 Dissolution. Dissolution of the Company will occur upon the happening
of any of the following events:
     (a) Upon the sale or other disposition of substantially all of the assets
of the Company and its Subsidiaries;
     (b) An Event of Withdrawal of Campus Crest (as defined in Section 11.2),
unless the Company is continued as provided in Section 11.2;
     (c) The mutual agreement of Campus Crest and HSRE to dissolve the Company;
or
     (d) The election of HSRE to dissolve the Company after a Campus Crest
Triggering Event as provided in Section 6.2, or the election of Campus Crest to
dissolve the Company after an HSRE Triggering Event as provided in Section 6.4.
     11.2 Events of Withdrawal. An Event of Withdrawal of a Member occurs when
any of the following occurs:
     (a) With respect to any Member that is a corporation, upon filing of
articles of dissolution of the corporation;
     (b) With respect to any Member that is a partnership or a limited liability
company, upon dissolution of such entity;
     (c) With respect to any Member who is an individual, upon either the death
of the individual or the entry by a court of competent jurisdiction of an order
adjudicating the individual to be incompetent to manage such individual’s person
or estate;

46



--------------------------------------------------------------------------------



 



     (d) With respect to any Member that is a trust, upon termination of the
trust;
     (e) With respect to any Member that is an estate, upon final distribution
of the estate’s Membership Interest;
     (f) With respect to any Member, the bankruptcy or insolvency of the Member;
or
     (g) Any other event which terminates the continued membership of a Member
in the Company.
     Within 30 days following the occurrence of any Event of Withdrawal with
respect to a Member, such Member (or his representative) must give Notice of the
date and the nature of such event to the Company. The purpose of this Notice is
to enable the remaining Members to continue the Company if such remaining
Members desire to avoid a Dissolution and liquidation of the Company. Any Member
failing to give such Notice will be liable in damages for the consequences of
such failure as otherwise provided in this Agreement. Upon the occurrence of an
Event of Withdrawal, such Member will cease to have any management rights under
this Agreement and such Member’s Membership Interest will be deemed transferred
to such Member’s transferee or other successor in interest (which Person, unless
already a Member in such capacity, will have only the limited rights of a
transferee as set forth in Section 10.5, unless and until admitted as a
Substitute Member).
     11.3 No Voluntary Withdrawal. Each Member agrees that such Member will not
voluntarily withdraw from the Company (whether by resignation, retirement or
withdrawal) except for permissible Transfers under this Agreement. Any such
attempted voluntary withdrawal shall be void and of no effect.
ARTICLE 12
LIQUIDATION
     12.1 Liquidation. Upon Dissolution of the Company, the Company will
immediately proceed to wind up its affairs and liquidate. As soon as possible
following the occurrence of a Dissolution event, the Company will file a
statement of intent to dissolve with the Delaware Secretary of State pursuant to
the Act. Campus Crest or if Campus Crest shall no longer be the day-to-day
manager of the Company as a result of being replaced in such capacity pursuant
to Section 6.5, any Person appointed by a majority in interest (determined by
Participating Percentages) of the remaining Members will act as the liquidating
trustee. The winding up and Liquidation of the Company will be accomplished in a
businesslike manner as determined by the liquidating trustee. A reasonable time
will be allowed for the orderly Liquidation of the Company and the discharge of
liabilities to creditors so as to enable the Company to minimize any losses
attendant upon Liquidation. Any gain or loss on disposition of any Company
assets in Liquidation (including any distribution in kind) will be allocated to
Members, and credited or charged to Capital Accounts, in accordance with the Tax
Allocation Provisions. Any liquidating trustee (including Members) is entitled
to reasonable compensation for services actually

47



--------------------------------------------------------------------------------



 



performed, and may contract for such assistance in the liquidating process as
such Person deems necessary or desirable. Until the filing of articles of
dissolution as provided in Section 12.7, the liquidating trustee may settle and
close the Company’s business, prosecute and defend suits, dispose of its
property, discharge or make provision for its liabilities, and make
distributions in accordance with the priorities set forth in Section 12.2.
     12.2 Priority of Payment. The assets of the Company will be distributed in
Liquidation in the following order:
     (a) First, to creditors by the payment or provision for payment of the
debts and liabilities of the Company (including any loans or advances that may
have been made by any Member or Affiliate) and the expenses of Liquidation;
     (b) Second, to the setting up of any reserves that Campus Crest and HSRE
determine are necessary for any contingent, conditional or unmatured liabilities
or obligations of the Company; and
     (c) Third, in the manner provided for in Section 4.1 hereof.
     12.3 Liquidating Distributions. The liquidating Distributions due to the
Members will be made by selling the assets of the Company and distributing the
net proceeds. Notwithstanding the preceding sentence, but only upon the
agreement of all Members, the liquidating Distributions may be made by
distributing some or all of the assets of the Company in kind to the Members in
proportion to the amounts distributable to them pursuant to Section 12.2, and
valuing such assets at their Fair Market Value (net of liabilities secured by
such property that the Member takes subject to or assumes) on the date of
Distribution. Except as provided herein, any assets distributed in kind shall be
deemed to have been sold for their Fair Market Value (net of such liabilities)
and the Capital Accounts of the parties shall be adjusted to reflect such deemed
sale for purposes of determining the Distributions to which they are entitled
under Section 12.2. Each Member agrees to save and hold harmless the other
Members from such Member’s proportionate share of any and all such liabilities
which are taken subject to or assumed. Appropriate and customary prorations and
adjustments will be made incident to any Distribution in kind. The Members will
look solely to the assets of the Company for the return of their Capital
Contributions, and if the assets of the Company remaining after the payment or
discharge of the debts and liabilities of the Company are insufficient to return
such contributions, they will have no recourse against any other Member. The
Members acknowledge that Section 12.2 may establish Distribution priorities
different from those set forth in the provisions of the Act applicable to
Distributions upon Liquidation, and the Members agree that they intend, to that
extent, to vary those provisions by this Agreement.
     12.4 No Restoration Obligation. Nothing contained in this Agreement imposes
on any Member an obligation to make a contribution in order to restore a deficit
Capital Account upon Liquidation of the Company.
     12.5 Timing. Final Distributions in Liquidation will be made by the end of
the Company’s Fiscal Year in which such actual Liquidation occurs (or, if later,
within 90 days after

48



--------------------------------------------------------------------------------



 



such event) in the manner required to comply with the Treasury Regulations
promulgated under Section 704(b) of the Code (the “§704(b) Regulations”). If it
is not practicable to make such Distributions within that time, they may be
delayed for a reasonable time to allow the orderly liquidation of the Company’s
assets. Payments or Distributions in Liquidation may be made to a liquidating
trust established by the Company for the benefit of those entitled to payments
under Section 12.2, in any manner consistent with this Agreement and the §
704(b) Regulations.
     12.6 Liquidating Reports. A report will be submitted with each liquidating
Distribution to Members, showing the collections, disbursements and
Distributions during the period which is subsequent to any previous report. A
final report, showing cumulative collections, disbursements and Distributions,
will be submitted upon completion of the liquidation process.
     12.7 Certificate of Dissolution. Upon Dissolution of the Company and the
completion of the winding up of its business, the Company will file a
Certificate of Dissolution (or other instrument appropriate to cancel its
Certificate of Formation) with the Delaware Secretary of State pursuant to the
Act. At such time, the Company will also file an application for withdrawal of
its certificate of authority in any jurisdiction where it is then qualified to
do business.
ARTICLE 13
GENERAL PROVISIONS
     13.1 Amendment. This Agreement may be amended only by a writing signed by
all Members.
     13.2 Authorized Representatives.
     (a) For the purposes hereof, all Approvals hereunder shall be deemed valid
and binding on a Member if given by any Authorized Representative thereof.
     (b) The four individuals appointed to the Executive Committee under Section
5.2, shall be deemed the Authorized Representatives of the respective Members
which appointed them.
     (c) Any Member may remove or change any of its Authorized Representatives
or appoint additional Authorized Representatives by giving written notice
thereof to the other Member. Such change, removal, or appointment shall be
effective upon the later to occur of (i) the date of receipt of such notice by
such other Member or (ii) the effective date for such change, removal or
appointment set forth in such notice. Any replacement or additional Authorized
Representative thereof shall in the case of the Campus Crest be either an
officer or manager of Campus Crest or an Affiliate thereof.

49



--------------------------------------------------------------------------------



 



     13.3 Arbitration.
     (a) Except in the event of a breach by a Member under Article 10 or Section
13.19 hereof, if any dispute, controversy or claim arises between the Members
with respect to whether either Member is in breach or default of its respective
obligations hereunder, or as to whether any breach or default has occurred under
the Property Management Agreement, the Construction Agreement or the Development
Agreement, or any agreement between Campus Crest or any of its Affiliates and
the Company (or any of its Affiliates), then the dispute shall be settled by
arbitration at a location in the United States where the defendant Member has
its principal place of business (or if the principal place of business of the
defendant Member is outside the United States, at a location in the United
States designated by the defendant Member). Such arbitration shall be
administered by the American Arbitration Association (“AAA”) and shall be
conducted in accordance with the Commercial Arbitration Rules (the “Rules”) of
AAA then in effect, or such other arbitral body as the Members may jointly
select.
     (b) The award of the arbitrator shall be binding upon the parties and each
party hereby consents to the entry of judgment by any court of competent
jurisdiction in accordance with the decision of the arbitrator.
     (c) The prevailing party in any such arbitration shall be entitled to
recover, in addition to any other relief awarded, its reasonable costs of
preparation for and participation in the arbitration, including reasonable
attorneys’ fees. The arbitrator shall have no power to award punitive, treble or
other multiple damages, as a result of this Section 13.3, and the arbitrator’s
jurisdiction is limited accordingly, and no arbitration award issued pursuant to
this Section 13.3 shall grant such damages.
     (d) The Members hereby agree to make a good faith effort to resolve any
dispute, controversy or claim arising between them prior to electing to
arbitrate such matter.
     (e) Any such arbitration proceedings shall include by consolidation,
joinder or joint filing, any additional person or entity not a party to this
Agreement to the extent necessary to the final resolution of the matter in
controversy.
     (f) In the event that a Member breaches any provision of Article 10 or
Section 13.19 hereof, the Company or the other Member, as applicable, shall be
entitled to institute and prosecute proceedings in any court of competent
jurisdiction (either in law or in equity) to enforce the specific performance
thereof by the Member or to enjoin the Member from any further or continuing
breach or violation without the necessity of showing actual damages or
furnishing a bond or other security. In the event the Company the other Member,
as applicable, initiates any legal action (including, without limitation,
litigation) to enforce Article 10 or Section 13.19 hereof or to seek damages for
any breach hereof, the Company shall be entitled to recover from the Member
reasonable attorneys’ fees and all other costs incurred by it in connection with
such legal action. Each Member hereby irrevocably waives all defenses
inconsistent with the terms of this

50



--------------------------------------------------------------------------------



 



Section 13.3(f). Each Member hereby submits to the jurisdiction of the federal
or state courts of the location in the United States where the defendant Member
has its principal place of business (or if the principal place of business of
the defendant Member is outside the United States, at a location in the United
States designated by the defendant Member) for all matters related in any manner
to this Section 13.3(f).
     13.4 Unregistered Interests. Each Member (a) acknowledges that the
Membership Interests are not securities and, therefore have not been registered
under The Securities Act of 1933, as amended, or under similar provisions of
state law, (b) represents and warrants that such Person is an accredited
investor as defined for federal securities laws purposes, (c) represents and
warrants that the Membership Interest is being acquired for such Person’s own
account, for investment, and with no view to the distribution of the Membership
Interest, and (d) agrees not to sell or to offer to sell all or any part of its
Membership Interest without registration under the Securities Act of 1933, as
amended, and any applicable state securities laws, unless the transfer is exempt
from such registration requirements.
     13.5 Waiver of Dissolution Rights. The Members agree that irreparable
damage would occur if any Member should bring an action for judicial dissolution
of the Company. Accordingly, each Member accepts the provisions under this
Agreement as such Person’s sole entitlement on Dissolution of the Company and
waives and renounces such Person’s right to seek a court decree of dissolution
or to seek the appointment by a court of a liquidator for the Company.
     13.6 Waiver of Partition Right. Each Member waives and renounces any right
that it may have prior to Dissolution and Liquidation to institute or maintain
any action for partition with respect to any real property held by the Company.
     13.7 Waivers Generally. No course of dealing will be deemed to amend or
discharge any provision of this Agreement. No delay in the exercise of any right
will operate as a waiver of such right. No single or partial exercise of any
right will preclude its further exercise. A waiver of any right on any one
occasion will not be construed as a bar to, or waiver of, any such right on any
other occasion.
     13.8 Notice. All Notices under this Agreement will be in writing and will
be sent addressed as follows:

         
 
  If to HSRE:   c/o Harrison Street Real Estate Capital, LLC
71 S. Wacker Drive
Suite 3571
Chicago, IL 60606
Attn: Christopher N. Merrill
          Stephen M. Gordon

51



--------------------------------------------------------------------------------



 



         
 
  With copy (not constituting notice) to:   DLA Piper US LLP
203 N. LaSalle #1900
Chicago, IL 60601
Attn: Jesse A. Criz
 
       
 
  If to Campus Crest:   c/o Campus Crest Communities, Inc.
2100 Rexford Rd, 4th Floor
Charlotte, NC 28211
Attention: Donald L. Bobbitt, Jr.
 
       
 
  With a copy (not constituting notice) to:   c/o Bradley Arant Boult Cummings
LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, AL 35203
Attention: Dawn Helms Sharff

     Each Member shall have the right from time to time to change its address
and add or delete, or change the addresses of, Persons to whom copies of Notices
must be sent. Any Notice given to any Member in accordance with this Agreement
will be deemed to have been duly given: (a) on the date of receipt if personally
delivered, (b) five (5) days after being sent by U.S. mail, postage prepaid,
(c) the date of receipt, if sent by registered or certified U.S. mail, postage
prepaid, or (d) one (1) business day after having been sent by a nationally
recognized overnight courier service. In computing time periods, the day of
Notice will be included. For Notice purposes, a day means a calendar day. Any
Notice given by a Member to all other Members shall be deemed given to the
Company.
     13.9 Other Business of Members. Subject to the terms of this Agreement, the
terms of the Non-Competition and Right of First Opportunity Agreement and the
terms of the Development Agreement, Construction Agreement and Property
Management Agreement, the Members, their constituent owners, their Affiliates,
and the respective employees and agents of all such parties, shall be free to
engage in or possess any interests in other business ventures of any kind,
whether or not directly competing with the Company or the Properties, and to
exploit other business opportunities, whether or not arising from the conduct of
Company business, and the pursuit of such ventures or business opportunities
will not be deemed improper for purposes of this Agreement.
     13.10 Partial Invalidity. Wherever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law. However, if for any reason any one or more of the provisions of
this Agreement are held to be invalid, illegal or unenforceable in any respect,
such action will not affect any other provision of this Agreement. In such
event, this Agreement will be construed as if such invalid, illegal or
unenforceable provision had never been contained in it.

52



--------------------------------------------------------------------------------



 



     13.11 Entire Agreement. This Agreement and the other instruments being
entered into between the parties pursuant hereto or thereto, contains the entire
agreement and understanding of the Members concerning its subject matter.
     13.12 Benefit. The contribution obligations of each Member will inure
solely to the benefit of the other Members and the Company, without conferring
on any other Person any rights of enforcement or other rights.
     13.13 Binding Effect. This Agreement is binding upon, and inures to the
benefit of, the Members and their permitted transferee; provided that, any
transferee will have only the rights specified in Section 10.5 unless admitted
as a Substitute Member in accordance with this Agreement.
     13.14 Further Assurances. Each Member agrees, without further
consideration, to sign and deliver such other documents of further assurance as
may reasonably be necessary to effectuate the provisions of this Agreement.
     13.15 Headings. Article and section titles have been inserted for
convenience of reference only. They are not intended to affect the meaning or
interpretation of this Agreement.
     13.16 Governing Law. Except to the extent pre-empted by any federal law,
this Agreement will be governed by, and construed in accordance with, the laws
of the State of Delaware. Any conflict or apparent conflict between this
Agreement and the Act will be resolved in favor of this Agreement, except as
otherwise expressly required by the Act.
     13.17 Limited Liability of Member. Except as expressly required under the
Act or required hereunder, (i) no Member shall have any liability to contribute
money or make loans to, the Company, and (ii) no Member shall be liable for any
liabilities or obligations of the Company.
     13.18 Counterparts. This Agreement may be executed in multiple counterparts
with separate signature pages, each such counterpart shall be considered an
original, but all of which together shall constitute one and the same
instrument. To facilitate the execution of this Agreement, the parties may
execute and exchange by facsimile or by Adobe Acrobat counterparts of the
signature pages, and such execution shall be deemed an original by the parties.
     13.19 Confidential Information. Except to the extent required or permitted
by this Agreement or required by any applicable Law, or compelled use in
litigation, or for tax return preparation, each Member shall maintain the
confidentiality of, and not publicly disclose, (a) the terms of this Agreement,
any agreement executed in connection herewith or any agreement to which the
Company or any Subsidiary thereof is a party or (b) any financial information or
other forecasts regarding the Company or any Subsidiary thereof, in all cases
other than with the Approval of all Members (which Approval shall not be
unreasonably withheld), without the consent of the Company and the other
Members. Without limiting the generality of the foregoing, prior to a Member
issuing any press release, disclosure statement or other marketing

53



--------------------------------------------------------------------------------



 



item, such release, statement or item shall be presented to and subject to the
Approval of the other Member, such Approval not to be unreasonably withheld or
delayed. Notwithstanding the foregoing, no information provided by Campus Crest
to its Affiliates or in any private placement memorandum, organizational
documents or regular reports that either HSRE or Campus Crest provides to
investors (or potential investors) in any fund of which it is a sponsor,
managing general partner or the equivalent shall be subject to the foregoing
terms of this Section 13.19. Nothing in this Section 13.19 is intended to waive
the attorney-client privilege or any other privilege, including the tax advisor
privilege under Section 7525 of the Code. In the event either Member shall
disclose any information of the other Member to the extent required by Law, (i)
the disclosing Member shall send Notice of such disclosure to the other Member
immediately after such disclosure unless prohibited by Law and (ii) the
disclosing party shall use reasonable efforts to seek protection for
confidential information that is required to be disclosed.
[signature pages to follow]

54



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Operating
Agreement of HSRE-Campus Crest IV, LLC, as of the date first set forth above,
and agrees to be bound by this Agreement.

            CAMPUS CREST:

CAMPUS CREST PROPERTIES, LLC, a North
Carolina limited liability company
      By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt, Jr.   
    Its: Manager        HSRE:

HSRE-CAMPUS CREST IVA, LLC, a Delaware
limited liability company
      By:   HSREP III Holding, LLC, a Delaware         limited liability
company, its sole member             

        By:   HSRE REIT III, a Maryland         real estate investment trust,
its        sole member     

        By:   /s/ Stephen Gordon         Name:   Stephen Gordon        Its:
Trustee   

 



--------------------------------------------------------------------------------



 



         

JOINDER
     The undersigned hereby executes this Agreement not as a Member of the
Company, but solely for the purposes of guaranteeing payment of the obligations
of Campus Crest and the Developer, to the extent provided for under this
Agreement, the Development Agreement and the Completion and Cost Overrun
Guaranty Agreement.

         

January 20, 2011 CAMPUS CREST GUARANTOR:

CAMPUS CREST COMMUNITIES
OPERATING PARTNERSHIP, LP
      By:   Campus Crest Communities, GP,         LLC, it general partner   

        By:   Campus Crest Communities,         Inc., its sole member   

        By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt, Jr. 
      Its: Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

JOINDER
     The undersigned hereby executes this Agreement not as a Member of the
Company, but solely for the purposes of approving the form of the Development
Agreement attached hereto as Exhibit F and the form of the Property Management
Agreement attachment hereto Exhibit G.

         

January 20, 2011 PROPERTY MANAGER:

THE GROVE STUDENT
PROPERTIES, INC., a Delaware
corporation
      By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt, Jr.   
    Its: Chief Financial Officer     

January 20, 2011 DEVELOPER:

CAMPUS CREST DEVELOPMENT,
INC., a Delaware corporation
      By:   /s/ Donald L. Bobbitt, Jr.         Name:   Donald L. Bobbitt, Jr.   
    Its: Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     11% Cash on Cash Return. Shall mean an eleven percent (11%) annual return
on the average daily balance of Net Invested Capital.
     15% Cash on Cash Return. Shall mean a fifteen percent (15%) annual return
on the average daily balance of Net Invested Capital.
     Act. The Delaware Limited Liability Company Act, as amended from time to
time.
     Acquisition Budget. For each Property acquired by the Company, a form of
which attached as Exhibit K.
     Acquisition Loan. For each Property acquired by the Company, the loan(s)
obtained by the Company to fund the acquisition of such Property.
     Acquisition Property. An existing student housing Property that has been or
is intended to be acquired by the Company.
     Acquisition Termination Notice. The meaning set forth in Section 3.3(b)
hereof.
     Additional Member. Any new Member admitted after the date of this Agreement
other than a Substitute Member.
     Additional Properties. All Development Projects and Acquisition Properties
acquired by the Company other than the Denton Property, the Valdosta Property
and the Columbia Property.
     Affiliate. Any Person that directly, or through one or more intermediaries,
Controls or is Controlled by or is under Common control with a Member; any
Person that is an officer, director, partner, member, principal, manager or
trustee of or serves in a similar capacity with respect to a Member, or any
Entity in which a Member, directly or indirectly, is a partner, principal,
shareholder, member, beneficiary or otherwise an owner. For purposes hereof, the
term “Control” of Person shall mean the power, directly or indirectly, to direct
or cause the direction of management and policies of such Person, whether
through ownership of voting securities, by contract or otherwise.
     Agreement. This Operating Agreement of the Company, also known as a limited
liability company agreement under the Act, as amended from time to time.
     Annual Business Plan. The annual business plan of the Company which has
been approved by the Members, from time to time pursuant to Section 5.5 hereof.

A-1



--------------------------------------------------------------------------------



 



     Annual Operating Budget. The annual operating budget of the Company which
has been approved by the Members, from time to time pursuant to Section 5.5
hereof.
     Approve, Approved or Approval. As to the subject matter thereof and as the
context may require or permit, an express approval contained in a written
statement signed by an approving Person or any authorized representative
thereof.
     Approved Pre-Development Costs or Pre-Acquisition Costs. The
Pre-Development Costs or Pre-Acquisition Costs incurred by Campus Crest and its
Affiliates in connection with the acquisition or development of a Property, each
as set forth in the applicable Acquisition or Development Budget Approved by
HSRE.
     Budgeted Project Costs. The aggregate costs for the acquisition or
development of a Property as set forth in the applicable Acquisition or
Development Budget, respectively.
     Buy-Out Closing Date. The meaning set forth in Section 9.6 hereof.
     Buy/Sell Notice. The meaning set forth in Section 9.1 hereof.
     Buy/Sell Price. The meaning set forth in Section 9.1 hereof.
     Campus Crest. The meaning set forth in the Recitals.
     Campus Crest Authorized Bank Account Signatory. The meaning set forth in
Section 8.8 hereof.
     Campus Crest Change in Control Effective Date. The meaning set forth in
Section 5.1(c) hereof.
     Campus Crest Guarantor. Campus Crest Communities Operating Partnership, LP,
a Delaware limited partnership.
     Campus Crest Guaranty Loan. The meaning set forth in Section 3.10(a)
hereof.
     Campus Crest Triggering Event. The meaning set forth in Section 6.1 hereof.
     Capital Account. The meaning set forth in Exhibit B hereof.
     Capital Call. The meaning as set forth in Section 3.2 hereof.
     Capital Contribution. The amount of money and/or the Fair Market Value of
any property contributed to the capital of the Company by a Member (less the
amount of liabilities encumbering such property assumed by the Company or to
which such property is subject).
     Capital Event. The borrowing of any funds by the Company or the placement
of new or additional financing securing all or any portion of a Property or any
interest therein; the refinancing of any existing or new financing upon all or
any portion of a Property or any interest therein; or the sale, exchange,
condemnation, casualty loss or other disposition (whether

A-2



--------------------------------------------------------------------------------



 



voluntary or involuntary) of all or any portion of the Properties or any
interest therein (including any disposition in consideration for securities in
any real estate investment trust or other entity), other than leases of space
and dispositions of personal property in the ordinary course of business.
     Capital Proceeds. The consideration resulting from a Capital Event with
respect to one or more of the Properties, less the sum of (a) any expenses
incurred in connection with such Capital Event, (b) any portion of such proceeds
applied toward the payment of any indebtedness being refinanced or secured by or
relating to the Property disposed of, (c) any portion of such proceeds applied
to acquire, develop, or rehabilitate real property or personal property or
interests therein in accordance with the terms hereof, and (d) any portion of
the proceeds reserved for payment of expenses and/or working capital Approved by
HSRE.
     Certificate. The Certificate of Formation of the Company, as amended from
time to time.
     Certificate of Occupancy. The date upon which the Developer secures a final
certificate of occupancy or local equivalent for Development Properties.
     Class B Preferred Return. The meaning set forth in the operating agreement
or limited partnership agreement, as applicable, of the applicable Property
Owning Subsidiary
     Code. The Internal Revenue Code of 1986, as amended from time to time
(including corresponding provisions of subsequent revenue laws).
     Columbia Property. The student housing property located in Columbia,
Missouri to be known as “The Grove at Columbia”.
     Company. HSRE-CAMPUS CREST IV, LLC, a Delaware limited liability company,
as formed under the Certificate and governed by this Agreement.
     Completion and Cost Overrun Guaranty. The completion, payment and
performance guaranty to secure the completion of a Development Project and
payment of Cost Overruns, executed and delivered by the Campus Crest Guarantor
in favor of the Company and, to the extent required, the holder of the
Construction Loan.
     Completion Date. The date upon which the final completion of a Development
Project occurs in accordance with the Development Agreement.
     Construction Agreement. That certain Construction Agreement to be entered
into by Campus Crest Construction, Inc., a Delaware corporation, and each
Property Owning Subsidiary, a form of which is attached hereto as Exhibit O.
     Construction Loan. The indebtedness of the Company incurred pursuant to
Section 3.5 hereof in connection with the construction and development of each
Development Project.
     Construction Schedule. The construction schedule for a Development Project.

A-3



--------------------------------------------------------------------------------



 



     Contributed Property Interest. The meaning set forth in Section 3.3(a)
hereof.
     Contributing Member. The meaning set forth in Section 3.6(a) hereof.
     Control or control. The power, directly or indirectly, to direct or cause
the direction of management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.
     Conversion Date. The meaning set forth in Section 6.5(a) hereof.
     Cost Overruns. The meaning set forth in the Development Agreement.
     “Day” or “day”. Any day which is not a Saturday or Sunday and on which
banks are open for business in the State of New York.
     Default Amount. The meaning set forth in Section 3.6(a) hereof.
     Defaulting Member. The meaning set forth in Section 3.6(a) hereof.
     Defaulting Purchaser. The meaning set forth in Section 9.8 hereof.
     Denton Property. The student housing property located in Denton, Texas to
be known as “The Grove at Denton”.
     Development Agreement. The Development Agreement in the form attached as
Exhibit F to be entered into by Developer and the Property Owning Subsidiary
that develops a Development Project.
     Development Budget. The final development budget for each Development
Project Approved by HSRE, a form of which is attached as Exhibit K.
     Development Project. A Property that has been or is intended to be
developed and constructed by the Company, including, without limitation, the
Properties set forth on Schedule 1 attached hereto.
     Developer. Campus Crest Development, Inc., a Delaware corporation, or such
other Person as Approved by HSRE.
     Dilution Percentage. The meaning set forth in Section 3.6(e) hereof
     Distribution. The amount of any money (expressed in United States currency)
and the Fair Market Value of any property (net of liabilities) distributed by
the Company to the Members, whether as a distribution of Net Cash Flow or
otherwise under this Agreement. For purposes of calculating the Internal Rate of
Return under Section 4.4, Distributions shall also include the amount of
proceeds received by a Member from the sale or disposition of all or a portion
of its Ownership Interest in the Company or a Property owned by the Company to
another Member or a third party, the amount of Necessary Cost Loans made by a
Member, and

A-4



--------------------------------------------------------------------------------



 



any proceeds distributed to a Member in repayment of any preferred equity
investment in any Subsidiary.
     Distribution Shortfall. The meaning set forth in Section 4.4(a) hereof.
     Dissolution. The occurrence of any of the events set forth in Section 11.1,
causing the Company to dissolve as a legal entity.
     Entitlements. Any and all entitlements, permits, zoning, governmental
and/or quasi-governmental approvals and exactions including, without limitation,
a vesting tentative tract map and conditional use permits required to be
obtained in order to develop and construct a Development Project.
     Entity. Any corporation, general partnership, limited partnership, joint
venture, trust, business trust, limited liability company or other association
or other form of business or legal entity.
     Exercise Amount. The meaning set forth in Section 3.7(d) hereof.
     Excess Project Costs. With respect to each line item of Project Costs, the
amount, if any, by which such line item of Project Costs exceeds said line item
of Budgeted Project Costs.
     Excess Savings Account. The meaning set forth in Section 3.4(b)(iii)
hereof.
     Exercise Period. The meaning set forth in Section 9.2(a) hereof.
     Expected Completion Date. The meaning set forth in Section 3.4(f) hereof.
     Event of Withdrawal. The meaning set forth in Section 11.2 hereof.
     Fair Market Value. The value of any property distributed to a Member by the
Company, as determined by the mutual agreement of HSRE and Campus Crest in the
case of any other asset.
     Fiscal Year. The fiscal and taxable year of the Company, including both
12-month and short fiscal or taxable years.
     Funding Conditions. Those conditions set forth in Exhibit E that must be
satisfied in order for HSRE to be obligated to make a Mandatory Capital
Contribution for a Development Project or the acquisition of a Property.
     Funding Member. The meaning set forth in Section 3.7(a) hereof.
     General Contractor. The general contractor for a Development Project
Approved by the Members.
     Governmental Authority. Any federal, state or local government, any
political subdivision thereof or any court, administrative or regulatory agency,
department,

A-5



--------------------------------------------------------------------------------



 



instrumentality, board, office, body or commission or other governmental
authority or agency, domestic or foreign.
     Guaranty Default Paydown. The meaning set forth in Section 3.10(a) hereof.
     Guarantor Financial Covenants. The meaning set forth in Section 6.1(i)
hereof.
     Hard Costs. The total Budgeted Project Costs, excluding land cost, Soft
Costs, any transfer taxes and customary fees payable to local jurisdictions
associated with selling the land and any other fees payable to HSRE, Campus
Crest or their Affiliates.
     Hazardous Substance Indemnification Agreement. The meaning set forth in
Section 3.5 hereof.
     HSRE. The meaning as set forth in the Recitals.
     HSRE Bank Account Representative. The meaning set forth in Section 8.8
hereof.
     HSRE Guaranty Loan. The meaning set forth in Section 3.10(b) hereof.
     HSRE Mandatory Capital Contribution. Any Mandatory Capital Contribution
made by HSRE.
     HSRE Triggering Event. The meaning set forth in Section 6.3 hereof.
     IC Approval Notice. The meaning set forth in Section 3.3(b) hereof.
     Immediate Family. The parents, children, grandchildren and spouse of such
Person.
     In Balance. As defined in the Development Agreement.
     Incentive Distributions. The portion of any Distributions of Net Cash Flow
to Campus Crest under Sections 4.1(a)(v) and/or (vi) and Sections 4.1(b)(v)
and/or (vi) in excess of its Participating Percentage.
     Initial Capital Contribution shall mean the amount of cash or the Fair
Market Value of any property contributed to the Company by the Members pursuant
to Section 3.1 hereof.
     Initiating Member. The meaning set forth in Section 9.1 hereof.
     Initiating Member Purchase Price. The meaning set forth in Section 9.2(b)
hereof.
     Internal Rate of Return. The rate, determined as set forth herein, which
will discount Distributions made to a Member by the Company to an amount equal
to the Capital Contributions made by such Member. A specified Internal Rate of
Return (the “Applicable IRR”) shall be deemed to have been attained as of any
date that (i) the sum of the separate present values of each Distribution made
to the Member, when discounted to their present values as of the date of the
Initial Capital Contribution made by such Member, using a discount rate

A-6



--------------------------------------------------------------------------------



 



equal to the Applicable IRR is equal to (ii) the sum of the separate present
values of each Capital Contribution made to the Company by such Member, when
discounted to their present values as of the date of the Initial Capital
Contribution made by such Member, using the same specific discount rate as
referred to above. The XIRR function in Microsoft Excel, U.S. English Version MS
Excel 2003 or any other program approved by the Members shall be used to
calculate whether an Applicable IRR is obtained, and the present value shall be
determined using monthly compounding periods. Any Capital Contributions made by
a Member and Distributions made by the Company to a Member during a month shall
be deemed to occur on the first or last day of the month in which such
Distribution or Capital Contribution is made, whichever is closer to the actual
date of such Capital Contribution or Distribution. The Internal Rate of Return
with respect to any Member shall be deemed to include any amount paid or
received by any predecessor in interest of any Member.
     “Internal Revenue Service” or “IRS”. The Internal Revenue Service of the
United States.
     Laws. All statutes, rules, codes, regulations, restrictions, ordinances,
orders, decrees, approvals, directives, judgments, injunctions, writs, awards
and decrees of, or issued by, all Governmental Authorities.
     Lease. Any agreement in effect from time to time between the Company or a
Property Owning Subsidiary, as landlord, and any other Person, as tenant,
conferring upon said tenant the right to use and occupy space at a Property,
including without limitation the leases for retail, parking or storage space
(including, without limitation, month-to-month tenancies), and any occupancy,
licensee, franchise and concessionaire agreement from time to time applicable to
a Property (other than subleases, occupancy, license, franchise, concessionaire
agreements entered into by tenants and third parties for space within such
tenant’s premises) and all amendments and supplements thereto.
     Liquidation. The process of winding up and terminating the Company after
its Dissolution.
     Major Decisions. The meaning set forth in Section 5.2 hereof.
     Mandatory Capital Contributions. With respect to any Member, any Capital
Contribution required to be made by such Member pursuant to Section 3.2,
Section 3.4, or otherwise designated as a “Mandatory Capital Contribution” under
this Agreement.
     Mandatory Capital Limit. An amount equal to the Budgeted Project Costs for
the acquisition or development of a Property, minus the amount of Project
Financing to be obtained by the Company with respect to such Property, all as
Approved by HSRE.
     Material Change in Control. The meaning set forth in Section 5.1(c) hereof.
     Member. An initial Member as listed in Section 1.4, and any other Person
subsequently admitted to the Company as an Additional Member or Substitute
Member in accordance with the terms of this Agreement.

A-7



--------------------------------------------------------------------------------



 



     Membership Interest. With respect to each Person owning an interest in the
Company, all of the interests of such Person in the Company, including such
Person’s interest in the Profits and Losses of the Company, such Person’s
Capital Account, such Person’s right to receive Distributions and all other
rights and obligations of such Person under this Agreement.
     Minimum Annual Revenue. The meaning set forth in Section 3.4(f) hereof.
     Minimum Loan Amount. The meaning set forth in Section 3.5 hereof.
     Necessary Cost Capital Contributions. The meaning set forth in Section 3.7
hereof.
     Net Cash Flow. Operating Cash Flow and Capital Proceeds.
     Net Invested Capital. Shall mean the aggregate amount of Capital
Contributions made to the Company by a Member, reduced by the amount of
distributions constituting a return of capital under Section 4.1(b)(iii).
     Non-Competition and Right of First Opportunity Agreement. The meaning set
forth in Section 2.4 hereof.
     Non-Defaulting Party. The meaning set forth in Section 9.8 hereof.
     Non-Recourse Carveout Guaranty. The meaning set forth in Section 3.5
hereof.
     Non-Initiating Member. The meaning set forth in Section 9.1 hereof.
     Non-Initiating Member Purchase Price. The meaning set forth in
Section 9.3(a) hereof.
     Notice. A written notice actually delivered or deemed delivered under
Section 13.8 hereof.
     Operating Cash Flow. With respect to any period, the amount by which the
gross cash receipts, other than Capital Contributions, in such period exceed the
sum of the following (to the extent not paid from Capital Proceeds): (a) all
principal and interest payments on any indebtedness of the Company or any
Subsidiary, and all other sums paid to such lenders in such period; (b) all cash
expenditures (including expenditures for capital improvements) made in such
period incident to the operation of the Company or any Subsidiary business; and
(c) working capital and other reserves for operation of the Company business
Approved by HSRE.
     Parent REIT. The meaning set forth in Section 5.9(a) hereof.
     Participating Percentages. With respect to each Member, the aggregate
Capital Contributions of a Member divided by the aggregate Capital Contributions
of all of the Members, as adjusted from time to time pursuant to the terms of
this Agreement. If the Participating Percentages of the Members are changed
pursuant to the terms of this Agreement,

A-8



--------------------------------------------------------------------------------



 



such change shall be effective for all purposes on the date of the change. As of
the date hereof, the Participating Percentages of each Member are as follows:

         
HSRE
    80 %
Campus Crest
    20 %

     Payment and Performance Guaranty. The meaning set forth in Section 3.5
hereof.
     Permitted Transferees. The meaning set forth in Section 10.2 hereof.
     Person. An individual, corporation, partnership, limited partnership,
trust, unincorporated organization, association or other entity.
     Plans and Specifications. The plans and specifications for the Project,
prepared by the Architect (as defined in the Development Agreement), as the same
may thereafter be changed, replaced in whole or in part, or supplemented in
accordance herewith.
     Pool. The meaning set forth in Section 2.3 hereof.
     Pool One Properties. The meaning set forth in Section 2.3 hereof.
     Pooled Reimbursement Amount. The meaning set forth in Section 3.4(b)(ii)
hereof.
     Portfolio Company. The meaning set forth in Section 2.3 hereof.
     Pre-Acquisition Costs. The pre-acquisition costs incurred by Campus Crest
and its Affiliates in connection with the acquisition of a Property.
     Pre-Acquisition Due Diligence Budget. The budgets submitted by Campus Crest
to HSRE setting forth the Pre-Acquisition Costs to be incurred with respect to
an acquisition of an Additional Property.
     Pre-Development Costs. The pre-development costs incurred by Campus Crest
and its Affiliates in connection with the development of a Development Project.
     Prime Rate. The “base rate” of interest announced from time to time by
Citibank, New York, New York; or, if Citibank shall cease to exist or shall
cease to announce a prime rate, the prime rate, corporate base rate or other
comparable rate of interest announced from time to time by the largest national
banking association with headquarters in New York, New York.
     Project Costs. The actual costs to acquire, construct and complete the
Development Project, including the cost of land, construction debt financing,
all Soft Costs and all actual operating costs through the Completion Date,
including any contingencies provided for in the Development Budget.
     Project Financing. The amount of the Acquisition Loan, in the case of a
Property that is not a Development Project, or the Construction Loan, in the
case of a Development Project, to be

A-9



--------------------------------------------------------------------------------



 



obtained, as set forth in the Acquisition Budget or the Development Budget, as
applicable, Approved by HSRE.
     Properties. The properties set forth on Schedule 1 attached hereto and the
Additional Properties.
     Property Manager. The Grove Student Properties, Inc., a Delaware
corporation.
     Property Management Agreement. The Property Management Agreement in the
form attached hereto as Exhibit G to be entered into by the Property Manager and
the Company or the relevant Property Owning Subsidiary.
     Property Owning Subsidiary. Each Subsidiary that owns a Property.
     Purchase Option. The meaning set forth in Section 9.2(a) hereof.
     Re-balancing Contribution. The meaning set forth in Section 3.4(f) hereof.
     Re-balancing Contribution Period. The meaning set forth in Section 3.4(f)
hereof.
     Re-balancing Distribution Shortfall. The meaning set forth in
Section 4.4(b) hereof.
     Re-balancing Period. The meaning set forth in Section 3.4(f) hereof.
     Re-balancing Property. The meaning set forth in Section 3.4(f) hereof.
     Re-balancing Purchase Option. The meaning set forth in Section 3.4(f)
hereof.
     Recourse Obligations. The meaning set forth in Section 9.4(a) hereof.
     Reimbursement Amount. The meaning set forth in the Development Agreement.
     Reimbursement Conditions. The meaning set forth in the Development
Agreement.
     REIT. The meaning set forth in Section 5.9 hereof.
     REOC. The meaning set forth in Section 5.10 hereof.
     Request for Advance. The meaning set forth in Section 3.4(d) hereof.
     Required Amount. The meaning set forth in Section 3.6(a) hereof.
     Related Party Agreement. The meaning set forth in Section 5.1(d) hereof.
     Reply Notice. The meaning set forth in Section 9.2(a) hereof.
     Revenue Testing School Years. The 2011-2012, 2012-2013 and 2013-2014
academic years.

A-10



--------------------------------------------------------------------------------



 



     Review Items. The meaning set forth in Section 5.6 hereof.
     Sale Option. The meaning set forth in Section 9.2(a) hereof.
     Sale Period. The meaning set forth in Section 9.3(a) hereof.
     Secured Lender. Any owner or holder of a secured claim or lien against a
Property, including any mortgagee under construction or permanent financing.
     Services Agreement. The meaning set forth in Section 5.9(b) hereof.
     Soft Costs. The costs of design, engineering, legal, accounting, interest,
construction loan charges, title company charges and real estate taxes accrued
during the construction period as set forth in the Development Budget and any
other costs designated as “soft costs” in the Development Budget, including,
without limitation, projected operating deficit amounts through the Completion
Date, and which shall include reasonable costs incurred by HSRE to engage legal
counsel to review and approve actions undertaken by Campus Crest, evaluate and
advise HSRE with respect to Company matters relating to a Development Project,
evaluating approvals requested by Campus Crest and otherwise performing services
for the Company upon Campus Crest’s prior approval and further provided that any
costs incurred by either Member related to engaging counsel in connection with a
dispute between the Members shall not be Soft Costs.
     Subsidiary. Any business enterprise in which the Company has a direct or
indirect ownership interest and which is controlled directly or indirectly by
the Company.
     Substantial Completion Date. Shall have the meaning set forth in the
Development Agreement.
     Substitute Member. A transferee of a Membership Interest who is admitted as
a new Member under Section 11.2 in respect of the Membership Interest
transferred.
     Tax Allocation Provisions. The tax provisions to be followed by the Company
as described in Exhibit B.
     Tested Property. The meaning set forth in Section 3.4(f) hereof.
     Transfer. The meaning set forth in Section 10.1 hereof.
     Treasury Regulations. The Treasury regulations promulgated under the Code,
as amended from time to time.
     TRS. The meaning set forth in Section 5.9(b) hereof.
     Unfunded Excess Project Costs. Any Excess Project Costs which, at the time
they are required to be paid by the Company, are not able to be funded from
Mandatory Capital Contributions and Project Financing. For purposes of
determining Unfunded Excess Project Costs, the proceeds of borrowings by the
Company shall be deemed to be applied first to

A-11



--------------------------------------------------------------------------------



 



Budgeted Project Costs, irrespective of how said proceeds may be allocated as
between the Company and the lenders in question.
     Valdosta Property. The student housing property located in Valdosta,
Georgia to be known as “The Grove at Valdosta”.

A-12